                                                                                                                    UST-10 COVER SHEET

                                            MONTHLY FINANCIAL REPORT FOR
                                          CORPORATE OR PARTNERSHIP DEBTOR

 Case No.               ___________________                             Report Month/Year
               16-11767CMA                                                                             September 2018
 Debtor                 ______________________________________
                           Northwest Territorial Mint, LLC
 INSTRUCTIONS: The debtor’s monthly financial report shall include a cover sheet signed by the debtor and all UST forms and
 supporting documents. Exceptions, if allowed, are noted in the checklist below. Failure to comply with the reporting requirements
 of Local Bankruptcy Rule 2015-2(a), or the United States Trustee’s reporting requirements, is cause for conversion or dismissal of
 the case.


 The debtor has provided the following with this monthly financial report:                                                          Yes     No
 UST-12            Comparative Balance Sheet, or debtor’s balance sheet.                                                             ‘       ‘
                   The debtor’s balance sheet, if used, shall include a breakdown of pre- and post-petition liabilities. The         x
                   breakdown may be provided as a separate attachment to the debtor's balance sheet.


 UST-13            Comparative Income Statement, or debtor’s income statement.                                                       ‘       ‘
                                                                                                                                     x
 UST-14            Summary of Deposits and Disbursements                                                                             ‘       ‘
                                                                                                                                     x
 UST-14            Statement(s) of Cash Receipts and Disbursements                                                                   ‘       ‘
 Continuation A Continuation Sheet shall be completed for each bank account or other source of debtor funds and shall                x
 Sheets       include a monthly bank statement and all supporting documents described in the instructions.


 UST-15            Statement of Aged Receivables                                                                                     ‘       ‘
                   A detailed accounting of aged receivables shall be provided on, or in an attachment to, UST-15.                   x

 UST-16            Statement of Aged Post-Petition Payables                                                                          ‘       ‘
                   A detailed accounting of aged post-petition payables shall be provided on, or in an attachment to, UST-16.        x

 UST-17            Other Information                                                                                                 ‘       ‘
                   When applicable, attach supporting documents such as an escrow statement for the sale of real property or         x
                   an auctioneer’s report for property sold at auction. When changes or renewals of insurance occur, attach a
                   copy of the new certificate of insurance or a copy of the bond.




 CONTACT INFORMATION

 Who is the best person to contact if the UST has questions about this report?
                   Name
                                                Mark Calvert
                   Telephone
                                                206-909-3636
                   Email
                                                mark@cascadecapitalgroup.com




Monthly Financial Report - Corporate or Partnership Debtor                                                                           Page 1 of 15

United States Trustee - Western District of Washington                                                                               (February 2012)



      Case 16-11767-CMA                       Doc 1896        Filed 10/12/18            Ent. 10/12/18 16:16:58                 Pg. 1 of 52
                                                                                       Case Number           ,
Debtor                                                                                 Report Mo/Yr          ,      16-11767CMA
             Northwest Territorial Mint, LLC                                                                         September 2018


                                                         DEBTOR’S CERTIFICATION

  INSTRUCTIONS: The debtor, or trustee, if appointed, must answer questions 1 and 2 and sign this
  financial report where indicated below. Only an officer or director has authority to sign a financial report
  for a corporate debtor and only a general partner has authority to sign a financial report for a partnership
  debtor. Debtor’s counsel may not sign a financial report for the debtor.

         Question 1 At month end, was the debtor delinquent on any post-                                 Yes ‘        No ‘
                    petition tax obligation?                                                                                 x
                                                                                                         If yes, list each delinquent post-
                                                                                                         petition tax obligation on page 9.




         Question 2 For purposes of calculating the debtor's obligation                                  Complete page 6 to calculate TOTAL
                                                                                                         DISBURSEMENTS and enter the total
                    under 28 U.S.C. 1930(a)(6) to pay a quarterly fee to the
                                                                                                         here.
                    United States Trustee, TOTAL DISBURSEMENTS this

                    month from all sources were:

                                                                                                         $
                                                                                                              82,377.99
  I certify under penalty of perjury that other information contained in this monthly financial report is
  complete, true, and accurate to the best of my knowledge, information, and belief.

  Debtor’s
  signature                                                                                        N         Date
                                                                                                                    10/10/2018




                                                           Monthly Financial Reports
                                                         (due on the 14th of the subsequent month)

Original Place of Filing:
                             Seattle, WA        –                                                    Tacoma, WA        –

 File the original with the court::                                          File the original with the court::

             United States Bankruptcy Court                                            United States Bankruptcy Court
             United States Courthouse                                                  1717 Pacific Avenue, Suite 2100
             700 Stewart Street, Suite 6301                                            Tacoma, WA 98402
             Seattle, WA 98101


 AND serve a copy on each of the following:

                       Each member of any committees elected or appointed pursuant to the Bankruptcy Code, and to their
                        authorized agents.
                       Debtor’s counsel.

 NOTE: If the report is electronically filed with the Court, the United States Trustee will be served automatically. There is no
 need to serve an additional copy on the United States Trustee.




Monthly Financial Report - Corporate or Partnership Debtor                                                                            Page 2 of 15

United States Trustee - Western District of Washington                                                                                 (February 2012)



      Case 16-11767-CMA                       Doc 1896            Filed 10/12/18        Ent. 10/12/18 16:16:58               Pg. 2 of 52
                                                                              Case Number    ,
Debtor                                                                        Report Mo/Yr   ,   16-11767CMA
            Northwest Territiorial Mint, LLC                                                      September 2018

                                                             See Exhibit 1
                                                 UST-12, COMPARATIVE BALANCE SHEET



                                          As of month ending ,

 ASSETS
       Current Assets
             Cash
             Cash - Held by Others
              (Escrow & Attorney Trust Accounts)
             Accounts Receivable (net)
             Notes Receivable
             Inventory
             Prepaid Expenses
             Other (attach list)
       Total Current Assets
       Fixed Assets
             Real Property/Buildings
             Equipment
             Accumulated Depreciation
       Total Fixed Assets
       Other Assets (attach list)
 TOTAL ASSETS

 LIABILITIES
       Post-Petition Liabilities
             Taxes Payable
             Other Accounts Payables
             Notes Payable
             Rents, Leases & Mortgages Payable
             Accrued Interest
             Other (specify)
       Total Post-Petition Liabilities


                                                         (contd. on next page)




Monthly Financial Report - Corporate or Partnership Debtor                                                     Page 3 of 15

United States Trustee - Western District of Washington                                                         (February 2012)



      Case 16-11767-CMA                       Doc 1896       Filed 10/12/18    Ent. 10/12/18 16:16:58   Pg. 3 of 52
                                                                              Case Number    ,
Debtor                                                                        Report Mo/Yr   ,   16-11767CMA
             Northwest Territorial Mint, LLC                                                     September 2018

                                                             See Exhibit 1
                                           UST-12, COMPARATIVE BALANCE SHEET (contd.)



                                          As of month ending ,
       Pre-Petition Liabilities
             Unsecured Debt
             Priority Debt:
                        Taxes
                        Wages
                        Deposits
                        Other
             Notes Payable (Secured Debt)
       Total Pre-Petition Liabilities
 TOTAL LIABILITIES

 EQUITY
       Stockholders' Equity (Or Deficit)
             Capital Stock
             Paid-In Capital
             Retained Earnings
      Total Stockholders’ Equity (Or Deficit)

      Partners’ Investment (Or Deficit)
 TOTAL LIABILITIES AND STOCKHOLDERS’
 EQUITY OR PARTNERS’ INVESTMENT



 Footnotes to balance sheet:




Monthly Financial Report - Corporate or Partnership Debtor                                                     Page 4 of 15

United States Trustee - Western District of Washington                                                         (February 2012)



      Case 16-11767-CMA                       Doc 1896       Filed 10/12/18    Ent. 10/12/18 16:16:58   Pg. 4 of 52
                                                                              Case Number    ,
Debtor                                                                        Report Mo/Yr   ,   16-11767CMA
               Northwest Territorial Mint, LLC                                                   September 2018

                                                             See Exhibit 2
                                              UST-13, COMPARATIVE INCOME STATEMENT



                                     For the month of ,
  GROSS SALES
  Less:       Returns and Allowances
  Net Sales
          Cost of Sales:
          Beginning Inventory
          Add:    Purchases
          Less: Ending Inventory
  Cost of Goods Sold
  GROSS MARGIN
  Other Operating Expenses:
              Officers' Salaries
              Other Salaries/Direct Labor
              Employee Benefits/Payroll Taxes
              Insurance
              Rent
              General and Administrative
  NET OPERATING PROFIT (LOSS)
  Add:        Other Income
  Less:       Interest Expense
  Other Adjustments to Income (Explain)
  Gain (Loss) on Sale of Assets
  Net Profit (Loss) Before Taxes
  Income Taxes
  NET PROFIT (LOSS)

 Notes:




Monthly Financial Report - Corporate or Partnership Debtor                                                    Page 5 of 15

United States Trustee - Western District of Washington                                                        (February 2012)



      Case 16-11767-CMA                       Doc 1896       Filed 10/12/18    Ent. 10/12/18 16:16:58   Pg. 5 of 52
                                                                                   Case Number          ,
Debtor                                                                             Report Mo/Yr         ,     16-11767CMA
              Northwest Territorial Mint, LLC                                                                 September 2018


                                       UST-14, SUMMARY OF DEPOSITS & DISBURSEMENTS


 INSTRUCTIONS: BEFORE COMPLETING THIS PAGE, prepare a UST-14 CONTINUATION SHEET (see next page) for each bank account
 or other source of the debtor's funds. The deposit and disbursement total from each CONTINUATION SHEET will be used to complete this
 SUMMARY.

 The debtor is responsible for providing an accurate monthly disbursement total for the purpose of calculating its obligation pursuant to 28
 U.S.C. § 1930 (a)(6) to pay statutory fees to the United States Trustee. The disbursement total encompasses all payments made by the
 bankruptcy estate during the reporting month, whether made directly by the debtor or by another party for the debtor. It includes checks
 written and cash payments for inventory and equipment purchases, payroll and related taxes and expenses, other operating costs, and debt
 reduction. It also includes payments made pursuant to joint check arrangements and those resulting from a sale or liquidation of the debtor’s
 assets. The only transactions normally excluded from the disbursement total are transfers within the same reporting month between multiple
 debtor accounts.

 A fee payment is due within 30 days after the end of each calendar quarter, or on April 30, July 31, October 31, and January 31,
 respectively. Since the amount billed is an estimate, the debtor is responsible for paying the correct statutory fee based on its actual
 disbursements for the calendar quarter, or portion thereof the debtor was in Chapter 11. Failure to pay statutory fees to the United States
 Trustee is cause for conversion or dismissal of the case. A copy of the statutory fee schedule may be found attached to this report.
 If you have questions computing the disbursement total, contact the Bankruptcy Analyst assigned to your case at (206) 553-2000.


 Summary of Deposits This Month

 Deposits from UST-14 Continuation Sheet(s)
                                                                                                                $     21,976.45
 Cash receipts not included above (if any)
                                                                        (Financing loaned funds)                $ 0
                                                                                                                1,
                                                                                TOTAL RECEIPTS L                9$ 21,976.45
                                                                                                                0
 Summary of Disbursements This Month                                                                            2,
                                                                                                                9
 Disbursements from UST-14 Continuation Sheet(s)                                                                9
                                                                                                                6.$ 82,377.99
 Disbursements resulting from asset sales out of the ordinary course
                                                                                                                6
 (see Page 13, Question 1)
                                                                                                                1
 Disbursements made by other parties for the debtor (if any, explain)
                                                                                                                Note: Enter the amount for
                                                                                                                TOTAL DISBURSEMENTS
                                                                                                                here and on Page 2.


                                                                     TOTAL DISBURSEMENTS L
                                                                                                                  $    82,377.99
         NET CASH FLOW (TOTAL RECEIPTS MINUS TOTAL DISBURSEMENTS) L
                                                                                                                    ($ 60,401.54)

 At the end of this reporting month, did the debtor have any delinquent statutory fees owing to the United States
 Trustee?         Yes ‘ No ‘                If “Yes”, list each quarter that is delinquent and the amount due.
                                            x




                            (UST-14 CONTINUATION SHEETS, with attachments, should follow this page.)




Monthly Financial Report - Corporate or Partnership Debtor                                                                          Page 6 of 15

United States Trustee - Western District of Washington                                                                               (February 2012)



      Case 16-11767-CMA                       Doc 1896       Filed 10/12/18         Ent. 10/12/18 16:16:58                 Pg. 6 of 52
                                                                          Case Number        ,
Debtor                                                                    Report Mo/Yr       ,    16-11767CMA
           Northwest Territorial Mint, LLC                                                         September 2018

                                                    See Exhibit 3
                                      UST-14, CONTINUATION SHEET

                             STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS





 INSTRUCTIONS: Prepare a CONTINUATION SHEET for each bank account or other source of the debtor's funds and attach supporting
 documents as indicated on the checklist below.




 Depository (bank) name               ,
 Account number                       ,

 Purpose of this account (select one):
 ‘ General operating account
 ‘ General payroll account
 ‘ Tax deposit account (payroll, sales, gambling, or other taxes)
 ‘ Other (explain)



 Beginning cash balance
          Add:               Transfers in from other estate bank accounts
                             Cash receipts deposited to this account
                             Financing or other loaned funds (identify source)
 Total cash available this month
          Subtract:          Transfers out to other estate bank accounts

                             Cash disbursements from this account
                             (total checks written plus cash withdrawals, if any)


 Adjustments, if any (explain)

 Ending cash balance


 Does this CONTINUATION SHEET include the following supporting documents, as required:                            Yes     No

 @        A monthly bank statement (or trust account statement);                                                  ‘        ‘
 @        A detailed list of receipts for that account (deposit log or receipts journal);                         ‘
                                                                                                                  x        ‘
 @                                                                                      See Exhibit
          A detailed list of disbursements for that account (check register or disbursement                 3.1   ‘
                                                                                                                  x        ‘
          journal); and,                                                                                          x
 @        If applicable, a detailed list of funds received and/or disbursed by another party for the              ‘        ‘
          debtor.
                           See Exhibit 3.2



                                 UST-14 CONTINUATION SHEET, Number                    of




     Case 16-11767-CMA              Doc 1896         Filed 10/12/18        Ent. 10/12/18 16:16:58             Pg. 7 of 52
                                                                                  Case Number        ,
Debtor                                                                            Report Mo/Yr       ,     16-11767CMA
             Northwest Territorial Mint, LLC                                                               September 2018

                                                                 See Exhibit 4
                                           UST-14, SUMMARY OF DISBURSEMENTS (contd.)


  Payments on Pre-Petition Unsecured Debt (requires court approval)
  Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month on pre-
  petition unsecured debt?          Yes ‘ No ‘               If “Yes”, list each payment.
                                                                x                                        Payment           Date of court
             Payee’s name                                Nature of payment        Payment date           amount             approval




  Payments to Attorneys and Other Professionals (requires court approval)
  Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month to a
  professional such as an attorney, accountant, realtor, appraiser, auctioneer, business consultant, or other
  professional person?     Yes ‘ No ‘
  If “Yes”, list each payment.                           x
                                                                                                         Payment           Date of court
         Professional’s name                        Type of work performed        Payment date           amount             approval




  Payments to an Officer, Director, Partner, or Other Insider of The Debtor
  Did the debtor, or another party on behalf of the debtor, make any payments during this reporting month to an
  officer, director, partner, or other insider of the debtor? Yes ‘ No ‘           If “Yes”, list each payment.
                                                                                      x                  Payment           Purpose of
             Payee’s name                            Relationship to debtor       Payment date           amount             payment




  INSTRUCTIONS: Use the last column to describe the purpose of each payment, such as gross wages or salary, reimbursement for
  business expenses, loan repayment, advance, draw, bonus, dividend, stock distribution, or other reason for the payment(explain).




Monthly Financial Report - Corporate or Partnership Debtor                                                                      Page 7 of 15

United States Trustee - Western District of Washington                                                                           (February 2012)



      Case 16-11767-CMA                       Doc 1896           Filed 10/12/18    Ent. 10/12/18 16:16:58              Pg. 8 of 52
                                                                                     Case Number         ,
Debtor                                                                               Report Mo/Yr        ,     16-11767CMA
           Northwest Territorial Mint, LLC                                                                      September 2018

                                                         See Exhibit
                                             UST-15, STATEMENT       5 RECEIVABLES
                                                               OF AGED


 INSTRUCTIONS: Complete all portions of UST-15, STATEMENT OF AGED RECEIVABLES, unless the debtor asserts the following two
 statements are true for this reporting month:

             1)         At the beginning of the reporting month, the debtor did not have any uncollected receivables from prior months
                        which includes both pre-petition and post-petition accounts receivable; and,
             2)         During the reporting month, the debtor did not have any receivables activity, including the accrual of new
                        accounts receivable, or the collection or writeoff of accounts receivable from prior months.

 Check here ‘ if the debtor asserts that both statements are correct and skip to UST-16, STATEMENT OF POST-PETITION PAYABLES, on
 the next page.


 Accounts Receivable Aging

                           Balance at                Current        Past due            Past due             Past due           Uncollectible
                           month end                 portion       31-60 days          61-90 days          over 90 days         receivables

 Pre-petition
 receivables

 Post-petition
 receivables


 TOTALS

 Explain what efforts the debtor made during this reporting month to collect receivables over 60 days past due.


             Emails and phone calls are being made for all receivables with copies of invoices.



 Does the debtor have any accounts receivable due from an officer, director, partner, or other insider of the
 debtor?        If yes, explain.




                          No


 Accounts Receivable Reconciliation

 Closing balance from prior month

 New accounts receivable added this month

 Subtotal

 Less accounts receivable collected

 Closing balance for current month




Monthly Financial Report - Corporate or Partnership Debtor                                                                           Page 8 of 15

United States Trustee - Western District of Washington                                                                                   (February 2012)



      Case 16-11767-CMA                       Doc 1896         Filed 10/12/18         Ent. 10/12/18 16:16:58                Pg. 9 of 52
                                                                                      Case Number         ,
Debtor                                                                                Report Mo/Yr        ,    16-11767CMA
            Northwest Territorial Mint, LLC                                                                     September 2018

                                                      See Exhibit
                                         UST-16, STATEMENT         6
                                                           OF POST-PETITION PAYABLES

                                                        PART A - TAXES



 INSTRUCTIONS: Complete both pages of PART A - TAXES unless the debtor asserts the following statement is true for this reporting
 month:

             At the end of this reporting month, the debtor did not have any unpaid post-petition taxes which includes both current and
             delinquent tax obligations.

 Check here ‘ if the debtor asserts the statement is correct, and skip to PART B - OTHER PAYABLES on Page 10.




 Reconciliation of Unpaid Post-Petition Taxes
                                                     (1)                    (2)                         (3)                       (4)
                                                                                                                         Unpaid post-petition
                                          Unpaid post-petition     Post-petition taxes          Post-petition tax           taxes at end of
                                           taxes from prior        accrued this month         payments made this           reporting month
            Type of tax                    reporting month          (new obligations)           reporting month          (Column 1+2-3 = 4)

                                                                  Federal Taxes

 Employee withholding taxes

 FICA/Medicare--Employee

 FICA/Medicare--Employer

 Unemployment

                                                                   State Taxes

 Dept. of Revenue

 Dept. of Labor & Industries

 Empl. Security Dept.

                                                                   Other Taxes

 Local city/county
 Gambling

 Personal property

 Real property

 Other

                                                                                  Total Unpaid Post-Petition Taxes       $




Monthly Financial Report - Corporate or Partnership Debtor                                                                            Page 9 of 15

United States Trustee - Western District of Washington                                                                                    (February 2012)



     Case 16-11767-CMA                       Doc 1896       Filed 10/12/18            Ent. 10/12/18 16:16:58                 Pg. 10 of 52
                                                                           Case Number    ,
Debtor                                                                     Report Mo/Yr   ,   16-11767CMA
             Northwest Territorial Mint, LLC                                                  September 2018

                                                  See Exhibit
                                        UST-16, STATEMENT      6
                                                          OF POST-PETITION   PAYABLES

                                                    PART A - TAXES (contd.)



Delinquent Tax Reports and Tax Payments (post-petition only)
         Taxing agency                  Tax reporting period   Report due date   Payment due date    Amount due




Explain the reason for any delinquent tax reports or tax payments:




Monthly Financial Report - Corporate or Partnership Debtor                                                  Page 10 of 15

United States Trustee - Western District of Washington                                                       (February 2012)



     Case 16-11767-CMA                       Doc 1896     Filed 10/12/18    Ent. 10/12/18 16:16:58   Pg. 11 of 52
                                                                                   Case Number          ,
Debtor                                                                             Report Mo/Yr         ,     16-11767CMA
           Northwest Territorial Mint, LLC                                                                    September 2018

                                                     See Exhibit
                                         UST-16, STATEMENT         7
                                                             OF POST-PETITION PAYABLES
                                                   PART B - OTHER PAYABLES


 INSTRUCTIONS: Complete both pages of PART B - OTHER PAYABLES unless the debtor asserts that this statement is true for this
 reporting month:

             Except for taxes and professional fees disclosed in PART A and PART C of this report, respectively, the debtor has no
             other unpaid post-petition payables from the current reporting month, or from any prior reporting months.

 Check here    ‘ if the debtor asserts the statement is correct, and skip to PART C - ESTIMATED PROFESSIONAL FEES on Page 12.



 Reconciliation of Post-Petition Payables (excluding taxes and professional fees)

 Closing balance from prior month

 New payables added this month

             Subtotal

 Less payments made this month

 Closing balance for this reporting month                                                    $


 Breakdown of Closing Balance by Age
 Current portion

 Past due 1-30 days

 Past due 31-60 days

 Past due 61-90 days

 Past due over 90 days

 Total                                                                                       $

 For accounts payable more than 30 days past due, explain why payment has not been made:




Monthly Financial Report - Corporate or Partnership Debtor                                                                           Page 11 of 15

United States Trustee - Western District of Washington                                                                                (February 2012)



     Case 16-11767-CMA                       Doc 1896      Filed 10/12/18           Ent. 10/12/18 16:16:58                Pg. 12 of 52
                                                                                  Case Number         ,
Debtor                                                                            Report Mo/Yr        ,    16-11767CMA
              Northwest Territorial Mint, LLC                                                              September 2018

                                                         See Exhibit 8
                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                               PART B - OTHER PAYABLES (contd.)


 INSTRUCTIONS: List each post-petition payable delinquent more than 30 days. Alternatively, attach the debtor’s accounts payable aging
 report if the report: 1) clearly separates pre-and post-petition accounts payable, and, 2) identifies each delinquent payable by vendor’s
 name, invoice date, invoice amount, and payment due date.


 Delinquent Post-Petition Payables (excluding taxes and professional fees)


 Vendor name                                                       Invoice date             Invoice amount           Payment due date




Monthly Financial Report - Corporate or Partnership Debtor                                                                       Page 12 of 15

United States Trustee - Western District of Washington                                                                             (February 2012)



     Case 16-11767-CMA                       Doc 1896    Filed 10/12/18           Ent. 10/12/18 16:16:58                Pg. 13 of 52
                                                                                  Case Number       ,
Debtor                                                                            Report Mo/Yr      ,     16-11767CMA
             Northwest Territorial Mint, LLC                                                               September 2018


                                                         See Exhibit 9
                                         UST-16, STATEMENT OF POST-PETITION PAYABLES
                                           PART C - ESTIMATED PROFESSIONAL FEES



 INSTRUCTIONS: Report only post-petition professional fees and expenses. To the extent possible, use billing statements to report the
 actual amounts due. If billing statements are not available, use the best information available to estimate the fees and costs.




                                                                                                                       Total estimated
                                                   Amount of retainer   Fees and expenses    Fees and expenses       fees and expenses
 Type of professional                                (if applicable)     from prior months    added this month          at month end

 Debtor’s counsel

 Debtor’s accountant

 Debtor’s other professional (explain)

 Trustee’s counsel

 Creditors’ Committee Counsel

 Creditors’ Committee other

 Total estimated post-petition professional fees and costs                                                          $




Monthly Financial Report - Corporate or Partnership Debtor                                                                    Page 13 of 15

United States Trustee - Western District of Washington                                                                          (February 2012)



     Case 16-11767-CMA                       Doc 1896         Filed 10/12/18      Ent. 10/12/18 16:16:58             Pg. 14 of 52
                                                                                     Case Number        ,
Debtor                                                                               Report Mo/Yr       ,    16-11767CMA
                Northwest Territorial Mint, LLC                                                              September 2018


                                                         UST-17, OTHER INFORMATION


 INSTRUCTIONS: Answer each question fully and attach additional sheets if necessary to provide a complete response.        Yes         No
 Question 1 - Sale or Abandonment of the Debtor’s Assets. Did the debtor, or another party on                               ‘           ‘
 behalf of the debtor, sell, transfer, or otherwise dispose of any of the debtor’s assets during the                        x
 reporting month? Include only sales out of the ordinary course. The debtor must attach an escrow
 statement for each sale of real property and an auctioneer's report for each auction.
                                                                                                   Escrow Statement
      Asset                Date of               Method of        Gross         Net Proceeds        or Auctioneers
      Description          Court Approval        Disposition      Sales Price   Received (&Date)    Report Attached?

 1.

 2.   Scale                                         Sale           1,750.00       1,750.00

 3.

 4.

 5.

                                                         Total
                                                                  $1,750.00
 Any disbursements made from escrow or trust accounts from the proceeds of the above transactions should also
 be included on the line of UST-14 entitled "Disbursements from sales out of the ordinary course."


 Question 2 - Financing. During the reporting month, did the debtor receive any funds from an                               ‘           ‘
 outside funding source?                                                                                                                x
         Date of Court Approval                Amount              Source of funds           Date Received




                                      Total


 Question 3 - Insider Loans/Capital Contributions. During the reporting month, did the debtor                               ‘           ‘
 receive any funds from an officer, director, partner, or other insider of the debtor?                                                   x

         Date of Court Approval                Amount              Source of funds           Date Received




                                      Total




Monthly Financial Report - Corporate or Partnership Debtor                                                                  Page 14 of 15

United States Trustee - Western District of Washington                                                                          (February 2012)



      Case 16-11767-CMA                       Doc 1896           Filed 10/12/18      Ent. 10/12/18 16:16:58            Pg. 15 of 52
                                                                                    Case Number     ,
Debtor                                                                              Report Mo/Yr    ,      16-11767CMA
            Northwest Territorial Mint, LLC                                                                September 2018

                                                         UST-17, OTHER INFORMATION


                                                                                                                         Yes         No
 Question 4 - Insurance and Bond Coverage. Did the debtor renew, modify, or replace any                                   ‘           ‘
 insurance policies during this reporting month?                                                                                      x
 Renewals:
      Provider                 New Premium                Is a Copy Attached to this Report?



 Changes:
      Provider                 New Premium                Is a Copy Attached to this Report?




 Were any insurance policies canceled or otherwise terminated for any reason during the reporting                         ‘           ‘
 month? If yes, explain.                                                                                                  x


   Property Insurance was cancelled at the Dayton facility as of the date of move out - 9/18/18.
 Were any claims made during this reporting month against the debtor’s bond? (Answer “No” if the                          ‘           ‘
  Worker's Compensation insurance was cancelled as of 9/30/18 - no employees
 debtor is not required to have a bond. If yes, explain.                                                                              x



 Question 5 - Personnel Changes. Complete the following:
                                                                                               Full-time              Part-time
   SeeofExhibit
 Number         10at beginning of month
        employees
 Employees added
 Employees resigned/terminated
 Number employees at end of month
                                                                        Gross Monthly Payroll and Taxes         $

 Question 6 - Significant Events. Explain any significant new developments during the reporting month.



           See Exhibit 11



 Question 7 - Case Progress. Explain what progress the debtor made during the reporting month toward
 confirmation of a plan of reorganization.


          See Exhibit 11




Monthly Financial Report - Corporate or Partnership Debtor                                                                Page 15 of 15

United States Trustee - Western District of Washington                                                                        (February 2012)



     Case 16-11767-CMA                       Doc 1896        Filed 10/12/18         Ent. 10/12/18 16:16:58          Pg. 16 of 52
                                Exhibits




Case 16-11767-CMA   Doc 1896   Filed 10/12/18   Ent. 10/12/18 16:16:58   Pg. 17 of 52
     UST-12 Comparative
        Balance Sheet
          Exhibit 1
AS of Month Ending                            3/31/2016           4/30/2016         5/31/2016           6/30/2016           7/31/2016           8/31/2016         9/30/2016         10/31/2016         11/30/2016         12/31/2016
ASSETS
   Current Assets
       Cash                               $         4,141     $        99,761   $       458,343     $     1,406,521     $     1,389,074     $     1,435,050   $     1,312,505   $      1,188,324   $        450,958   $        602,657
       Accounts Receivable (net)          $           -       $       415,311   $       623,434     $       608,077     $       800,142     $       947,532   $       793,038   $        783,246   $        647,938   $      1,083,179
       Pre-Petition Accounts Receivable   $     1,171,291     $       645,434   $       501,492     $       346,611     $       318,434     $       249,374   $       231,982   $        214,653   $        193,835   $        175,433
       Inventory - Vault                  $     1,168,017     $     1,168,017   $       864,558     $       845,681     $       398,862     $        90,772   $           -     $            -     $            -     $            -
       Inventory Tomball                  $       840,675     $       840,675   $       840,675     $           -       $           -       $           -     $           -     $            -     $            -     $            -
       Inventory                          $     3,812,427     $     3,635,066   $     3,456,017     $     3,448,444     $     3,330,179     $     3,097,563   $     3,097,563   $      3,079,337   $      3,035,691   $      2,947,482
       Prepaid Expenses                   $             (0)   $         7,090   $         4,103     $         3,638     $        96,080     $       151,799   $       267,560   $        287,720   $        225,729   $        325,836
       Legal Receivable                   $       253,929     $       253,929   $       253,904     $       253,879     $       253,854     $       253,829   $       253,829   $        253,829   $        253,829   $        253,829
       Consignment Receivable
       Deposits/Advances                  $           -   $             2,500 $          35,100 $            34,600 $            44,350 $            43,850 $          46,025 $           40,825 $           35,380 $           34,976
   Total Current Assets                   $     7,250,481 $         7,067,784 $       7,037,627 $         6,947,451 $         6,630,976 $         6,269,769 $       6,002,502 $        5,847,934 $        4,843,359 $        5,423,393
   Fixed Assets
       Real Property/Building             $           -       $           -     $           -       $           -       $           -       $           -
       Equipment                          $       608,418     $       608,418   $       611,643     $       448,598     $       448,598     $       448,598   $       497,972   $        497,792   $        497,792   $        529,352
       Accumulated Depreciation           $           -       $           -     $           -       $           -       $           -       $           -     $           -     $            -     $            -     $            -
   Total Fixed Assets                     $       608,418     $       608,418   $       611,643     $       448,598     $       448,598     $       448,598   $       497,972   $        497,792   $        497,792   $        529,352
   Other Assets - Dies                    $           -       $           -     $           -       $           -       $           -       $           -     $           -     $            -     $            -     $            -
TOTAL ASSETS                              $     7,858,898     $     7,676,202   $     7,649,270     $     7,396,049     $     7,079,574     $     6,718,367   $     6,500,475   $      6,345,727   $      5,341,152   $      5,952,745
LIABILITIES
   Post-Petition Liabilities
       Accrued Liabilities                $           -       $       357,785   $       360,614     $       373,580     $       281,585     $       367,084   $       455,594   $       479,412    $       305,181    $       410,067
       Accrued Payroll
       Other Accounts Payable             $           -       $        66,009   $       143,430     $        42,110     $       115,111     $        48,947   $        52,698   $         72,441   $         31,598   $         73,875
       Trustee and Professional Payable   $           -       $       334,189   $       693,579     $     1,073,714     $     1,348,480     $     1,698,081   $     1,973,350   $      2,221,456   $      2,440,557   $      2,253,630
       Lease Termination Payable          $           -       $        50,000   $        50,000     $        50,000     $        50,000     $        50,000   $        50,000   $         50,000   $         50,000   $         50,000
       Environmental Payable              $           -       $       100,000   $       100,000     $       100,000     $       100,000     $       100,000   $       100,000   $        100,000   $        100,000   $        100,000
       Segregated Cash per Court Orders   $           -       $           -     $           -       $           -       $         6,534     $         6,534   $         6,534   $          6,534   $          6,534   $          6,534
       DIP Financing                      $           -       $           -     $           -       $           -       $           -       $           -     $           -     $            -     $            -     $            -
       Lease Cure Costs Payable           $           -       $           -     $           -       $           -       $           -       $           -     $           -     $            -     $            -     $            -
       Administrative Claims Payable      $           -       $           -     $           -       $           -       $           -       $           -     $           -     $            -     $            -     $            -
       Customer Deposits                  $           -       $           -     $             (0)   $             (0)   $             (0)   $       193,013   $       202,594   $        164,918   $         66,998   $        121,953
   Total Post-Petition Liabilities        $           -       $       907,983   $     1,347,622     $     1,639,404     $     1,901,710     $     2,463,659   $     2,840,771   $      3,094,761   $      3,000,869   $      3,016,058
   Pre-Petition Liabilities
       Unsecured Debt                     $    55,789,208 $        55,789,208 $      55,789,208 $        55,789,208 $        55,789,208 $        55,789,208 $      55,789,208 $      55,789,208 $       55,789,208 $       55,789,208
       Pre-Petition A/P                   $           -   $               639 $             639 $               639 $               -   $               -   $             -   $             -   $              -   $              -
       Priority Debt:
               Taxes                      $        72,754     $        72,754   $        72,754     $           -       $           -       $           -     $           -     $           -      $           -      $           -
               Other                      $           -       $           -     $           -       $           -       $           -       $           -     $           -     $           -      $           -      $           -
       Notes Payable (secured debt)       $           -       $           -     $           -       $           -       $           -       $           -     $           -     $           -      $           -      $           -
   Total Pre-Petition Liabilities         $    55,861,962     $    55,862,601   $    55,862,601     $    55,789,847     $    55,789,208     $    55,789,208   $    55,789,208   $    55,789,208    $    55,789,208    $    55,789,208
TOTAL LIABILITIES                         $    55,861,962     $    56,770,584   $    57,210,223     $    57,429,250     $    57,690,918     $    58,252,867   $    58,629,979   $    58,883,969    $    58,790,077    $    58,805,266

EQUITY
   Stockholders' Equity (Deficit)
       Retained Earnings                  $ (48,003,063) $ (49,094,381) $ (49,560,953) $ (50,033,202) $ (50,611,344) $ (51,534,500) $ (52,129,504) $ (52,538,242) $ (53,448,925) $ (52,852,521)
   Total Stockholders' Equity (Deficit)   $ (48,003,063) $ (49,094,381) $ (49,560,953) $ (50,033,202) $   7,079,574 $ (51,534,500) $ (52,129,504) $ (52,538,242) $ (53,448,925) $ (52,852,521)
STOCKHOLDERS' EQUITY OR
PARTNERS' INVESTMENT                      $     7,858,898 $         7,676,202 $       7,649,270 $         7,396,049 $         7,079,574 $         6,718,367 $       6,500,475 $        6,345,727 $        5,341,152 $        5,952,745
                                                      -                   -                 -                   -                   -                   -                 -                  -                  -                  -




                               Case 16-11767-CMA                        Doc 1896                Filed 10/12/18                  Ent. 10/12/18 16:16:58                          Pg. 18 of 52
     UST-12 Comparative
        Balance Sheet
          Exhibit 1
AS of Month Ending                            1/31/2017         2/28/2017         3/31/2017         4/30/2017         5/31/2017         6/30/2017         7/31/2017         8/31/2017         9/30/2017         10/31/2017         11/30/2017         12/31/2017
ASSETS
   Current Assets
       Cash                               $       453,133   $       409,719   $       370,028   $       304,269   $       195,888   $       249,670   $       282,511   $       417,915   $        80,694   $        170,777   $         81,525   $         47,104
       Accounts Receivable (net)          $     1,056,426   $       997,280   $       923,337   $     1,018,078   $     1,007,896   $       946,513   $       883,087   $       886,876   $       765,976   $        641,031   $        758,654   $        495,870
       Pre-Petition Accounts Receivable   $       175,433   $       175,433   $       175,433   $       175,433   $       175,433   $       175,433   $        25,000   $        23,200   $        20,234   $         70,397   $         70,397   $         70,397
       Inventory - Vault                  $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $            -     $            -     $            -
       Inventory Tomball                  $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $            -     $            -     $            -
       Inventory                          $     2,947,482   $     3,118,433   $     2,176,101   $     2,176,101   $     1,784,777   $     1,825,046   $     1,885,075   $     1,932,929   $     1,882,466   $      1,818,612   $      1,822,055   $      1,646,513
       Prepaid Expenses                   $       323,852   $       253,266   $       376,678   $       224,053   $       235,135   $       171,464   $        99,155   $       254,186   $       136,592   $        149,281   $         89,113   $         37,613
       Legal Receivable                   $       253,829   $       253,804   $       253,804   $       253,804   $       253,804   $       235,804   $           -     $           -     $           -     $            -     $            -     $            -
       Consignment Receivable
       Deposits/Advances                  $        37,576 $          34,800 $          39,300 $          42,463 $          40,920 $          87,110 $         134,122 $          94,388 $          93,607 $           99,511 $           92,607 $           40,465
   Total Current Assets                   $     5,247,730 $       5,242,736 $       4,314,681 $       4,194,202 $       3,693,853 $       3,691,040 $       3,308,950 $       3,609,494 $       2,979,569 $        2,949,609 $        2,914,351 $        2,337,962
   Fixed Assets
       Real Property/Building
       Equipment                          $       545,130   $       545,130   $       549,333   $       585,144   $       585,429   $       595,061   $       595,061   $       595,311   $       595,516   $        595,516   $        595,793   $        595,793
       Accumulated Depreciation           $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $            -     $            -     $            -
   Total Fixed Assets                     $       545,130   $       545,130   $       549,333   $       585,144   $       585,429   $       595,061   $       595,061   $       595,311   $       595,516   $        595,516   $        595,793   $        595,793
   Other Assets - Dies                    $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $            -     $            -     $            -
TOTAL ASSETS                              $     5,792,861   $     5,787,866   $     4,864,014   $     4,779,345   $     4,279,282   $     4,286,101   $     3,904,011   $     4,204,805   $     3,575,086   $      3,545,125   $      3,510,144   $      2,933,755
LIABILITIES
   Post-Petition Liabilities
       Accrued Liabilities                $       440,870   $       405,832   $       517,036   $       519,646   $       584,640   $       348,703   $       254,034   $       270,934 $          77,416   $         86,883   $        147,717   $        180,813
       Accrued Payroll                                                                                                                                                                  $         217,717   $        206,580   $         45,149   $         39,007
       Other Accounts Payable             $        89,039   $        73,182   $        94,423   $        91,605   $       100,149   $       153,425   $       174,859   $       124,423 $         161,944   $        160,039   $        122,842   $        146,066
       Trustee and Professional Payable   $     2,490,392   $     2,728,050   $     3,096,203   $     3,296,613   $     3,428,438   $     3,641,587   $     3,741,323   $     3,977,498 $       4,091,921   $      4,146,502   $      4,149,968   $      4,301,904
       Lease Termination Payable          $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000 $          50,000   $         50,000   $         50,000   $         50,000
       Environmental Payable              $       100,000   $       100,000   $           -     $           -     $           -     $           -     $           -     $           -   $             -     $            -     $            -     $            -
       Segregated Cash per Court Orders   $       132,392   $       132,392   $       132,392   $       132,392   $       132,392   $       132,392   $       132,392   $       132,392 $           6,534   $          6,534   $          6,534   $          6,534
       DIP Financing                      $           -     $           -     $           -     $           -     $           -     $       209,173   $       232,949   $       296,621 $         284,258   $        422,047   $        652,636   $        545,199
       Lease Cure Costs Payable           $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -   $             -     $         50,000   $         50,000   $         50,000
       Administrative Claims Payable      $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -   $             -     $            -     $            -     $            -
       Customer Deposits                  $       141,985   $       156,111   $       262,486   $       201,634   $       165,910   $       185,565   $       110,606   $       375,484 $          97,028   $        153,599   $        169,343   $        222,069
   Total Post-Petition Liabilities        $     3,444,678   $     3,645,566   $     4,152,540   $     4,291,890   $     4,461,529   $     4,720,845   $     4,696,163   $     5,227,352 $       4,986,819   $      5,282,183   $      5,394,190   $      5,541,592
   Pre-Petition Liabilities
       Unsecured Debt                     $    55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $       55,789,208 $       55,789,208
       Pre-Petition A/P                   $           -   $             -   $             -   $             -   $             -   $             -   $             -   $             -   $             -   $             -   $              -   $              -
       Priority Debt:
               Taxes                      $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -      $           -      $           -
               Other                      $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -      $           -      $           -
       Notes Payable (secured debt)       $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -      $           -      $           -
   Total Pre-Petition Liabilities         $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208    $    55,789,208    $    55,789,208
TOTAL LIABILITIES                         $    59,233,886   $    59,434,774   $    59,941,748   $    60,081,098   $    60,250,737   $    60,510,053   $    60,485,371   $    61,016,560   $    60,776,027   $    61,071,391    $    61,183,398    $    61,330,800

EQUITY
   Stockholders' Equity (Deficit)
       Retained Earnings                  $ (53,441,025) $ (53,646,908) $ (55,077,734) $ (55,301,752) $ (55,971,455) $ (56,223,952) $ (56,581,360) $ (56,811,755) $ (57,200,942) $ (57,526,266) $ (57,673,254) $ (58,397,045)
   Total Stockholders' Equity (Deficit)   $ (53,441,025) $ (53,646,908) $ (55,077,734) $ (55,301,752) $ (55,971,455) $ (56,223,952) $ (56,581,360) $ (56,811,755) $ (57,200,942) $ (57,526,266) $ (57,673,254) $ (58,397,045)
STOCKHOLDERS' EQUITY OR
PARTNERS' INVESTMENT                      $     5,792,861 $       5,787,866 $       4,864,014 $       4,779,345 $       4,279,282 $       4,286,101 $       3,904,011 $       4,204,805 $       3,575,086 $        3,545,125 $        3,510,144 $        2,933,755
                                                      -                 -                 -                 -                 -                 -                 -                 -                  (0)                (0)                 0                  0




                                              Case 16-11767-CMA                         Doc 1896                Filed 10/12/18              Ent. 10/12/18 16:16:58                        Pg. 19 of 52
     UST-12 Comparative
        Balance Sheet
          Exhibit 1
AS of Month Ending                            1/31/2018         2/28/2018         3/31/2018         4/30/2018         5/31/2018         6/30/2018         7/31/2018         8/31/2018         9/30/2018
ASSETS
   Current Assets
       Cash                               $        37,295   $       244,355   $       104,115   $     1,580,974   $     2,441,073 $       2,742,364   $     2,929,344   $     2,804,741   $     2,744,378
       Accounts Receivable (net)          $       443,219   $       279,569   $       276,254   $       162,982   $       153,026 $         148,202   $        98,828   $        81,205   $        80,093
       Pre-Petition Accounts Receivable   $        70,397   $        65,397   $        65,397   $        14,000   $        14,000 $          14,000   $        14,000   $        14,000   $        14,000
       Inventory - Vault                  $           -     $           -     $           -     $           -     $           -   $             -     $           -     $           -     $           -
       Inventory Tomball                  $           -     $           -     $           -     $           -     $           -   $             -     $           -     $           -     $           -
       Inventory                          $     1,570,749   $     1,525,749   $     1,480,749   $       400,000   $       400,000 $         400,000   $       370,000   $       354,624   $       354,624
       Prepaid Expenses                   $        31,528   $        23,425   $        27,477   $        27,793   $        21,119 $          17,320   $        11,547   $         5,773   $           -
       Legal Receivable                   $           -     $           -     $           -     $           -     $           -   $             -     $           -     $           -     $           -
       Consignment Receivable                                                                                                     $          25,000   $        25,000   $        25,000   $        25,000
       Deposits/Advances                  $        40,265 $          42,100 $          39,701 $          23,137 $          23,137 $         223,137   $        14,107   $        14,107   $        14,390
   Total Current Assets                   $     2,193,454 $       2,180,595 $       1,993,693 $       2,208,885 $       3,052,354 $       3,570,023   $     3,462,826   $     3,299,449   $     3,232,484
   Fixed Assets
       Real Property/Building
       Equipment                          $       595,793   $       595,793   $       595,793   $        50,000   $        50,000   $        50,000   $        50,000   $        10,825   $         8,625
       Accumulated Depreciation           $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -
   Total Fixed Assets                     $       595,793   $       595,793   $       595,793   $        50,000   $        50,000   $        50,000   $        50,000   $        10,825   $         8,625
   Other Assets - Dies                    $           -     $           -     $           -     $     1,400,000   $       500,000   $           -     $           -     $           -     $           -
TOTAL ASSETS                              $     2,789,247   $     2,776,388   $     2,589,485   $     3,658,885   $     3,602,354   $     3,620,023   $     3,512,826   $     3,310,275   $     3,241,109
LIABILITIES
   Post-Petition Liabilities
       Accrued Liabilities                $       286,561   $       303,787   $       239,554   $        29,091   $        33,199   $        25,235   $        27,112   $        20,561   $        20,808
       Accrued Payroll                    $        30,525   $        27,815   $        11,815   $           123   $         2,302   $         2,905   $           123   $           123   $           123
       Other Accounts Payable             $       254,629   $       293,881   $       204,773   $        88,993   $       111,377   $        97,282   $       114,637   $       141,184   $       144,818
       Trustee and Professional Payable   $     4,471,770   $     4,631,116   $     4,756,398   $     4,846,752   $     4,996,025   $     5,215,910   $     5,345,234   $     5,440,352   $     5,476,057
       Lease Termination Payable          $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000   $        50,000
       Environmental Payable              $           -     $           -     $           -     $           -     $           -     $           -     $           -
       Segregated Cash per Court Orders   $         6,534   $         6,534   $         6,534   $         6,534   $         6,534   $         6,534   $         6,534   $         6,534   $         6,534
       DIP Financing                      $       231,637   $       130,898   $           -     $           -     $           -     $           -     $           -
       Lease Cure Costs Payable           $       150,000   $       150,000   $       150,000   $       150,000   $       150,000   $       150,000   $       150,000   $        84,422   $        84,422
       Administrative Claims Payable      $           -     $           -     $           -     $     1,179,905   $     1,167,405   $     1,167,405   $     1,167,405   $     1,044,905   $     1,044,905
       Customer Deposits                  $       138,980   $       335,105   $       309,275   $        21,285   $        19,785   $        19,785   $        19,785   $        19,785   $        19,785
   Total Post-Petition Liabilities        $     5,620,636   $     5,929,136   $     5,728,349   $     6,372,683   $     6,536,628   $     6,735,056   $     6,880,830   $     6,807,866   $     6,847,451
   Pre-Petition Liabilities
       Unsecured Debt                     $    55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208 $      55,789,208
       Pre-Petition A/P                   $           -   $             -   $             -   $             -   $             -   $             -   $             -   $             -   $             -
       Priority Debt:
               Taxes                      $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -
               Other                      $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -
       Notes Payable (secured debt)       $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -     $           -
   Total Pre-Petition Liabilities         $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208   $    55,789,208
TOTAL LIABILITIES                         $    61,409,844   $    61,718,344   $    61,517,557   $    62,161,891   $    62,325,836   $    62,524,264   $    62,670,038   $    62,597,074   $    62,636,659

EQUITY
   Stockholders' Equity (Deficit)
       Retained Earnings                  $ (58,620,598) $ (58,941,956) $ (58,928,072) $ (58,503,006) $ (58,723,482) $ (58,904,241) $ (59,157,212) $ (59,286,799) $ (59,395,550)
   Total Stockholders' Equity (Deficit)   $ (58,620,598) $ (58,941,956) $ (58,928,072) $ (58,503,006) $ (58,723,482) $ (58,904,241) $ (59,157,212) $ (59,286,799) $ (59,395,550)
STOCKHOLDERS' EQUITY OR
PARTNERS' INVESTMENT                      $     2,789,246 $       2,776,388 $       2,589,485 $       3,658,885 $       3,602,354 $       3,620,023 $       3,512,826 $       3,310,275 $       3,241,109
                                                       (0)                0                (0)                0                (0)               (0)               (0)                0                (0)




                      Case 16-11767-CMA                     Doc 1896               Filed 10/12/18                 Ent. 10/12/18 16:16:58                       Pg. 20 of 52
          UST-13 Comparative
           Income Statement
               Exhibit 2
                                                                                                                     2016
For the month of                                    April           May             June            July            August       September         October          November          December
CORE OPERATIONS
     Core Operating Sales                       $ 1,730,158 $ 1,573,678         $ 1,140,785 $       974,877     $ 1,299,110 $        984,163   $ 1,123,048 $ 1,048,317            $ 1,014,662
     Asset Sales - Junk Scrap                   $       -   $    47,428         $       -   $           -       $       -   $            294   $    17,579 $       -              $     1,101
     Asset Sales - Office Equipment             $       -   $       -           $       -   $           -       $     5,645 $            730   $     2,350 $    14,500            $       300
     Less: Returns and Allowances               $       -   $       -           $       -   $           -       $       -   $            -     $       -   $       -              $       -
Net Sales                                       $ 1,730,158 $ 1,621,106         $ 1,140,785 $       974,877     $ 1,304,755 $        985,187   $ 1,142,977 $ 1,062,817            $ 1,016,063
Cost of Goods Sold
     Cost of Goods Sold - Materials/Packaging   $   (214,611)   $   (326,531)   $   (180,782)   $   (210,867)   $    (196,724)   $ (278,205) $      (301,684)   $     (269,118)   $     (152,389)
     Cost of Goods Sold - Shipping              $    (73,678)   $    (82,151)   $    (77,236)   $    (48,806)   $     (14,876)   $ (20,416) $        (24,640)   $      (32,358)   $      (22,173)
     Inventory Adjustment                       $     27,180    $   (239,283)   $    (50,344)   $   (118,265)   $    (232,615)   $      -    $       (18,226)   $      (43,646)   $      (88,208)
     Salary & Wages - Direct Labor              $   (391,019)   $   (288,390)   $   (289,697)   $   (366,995)   $    (322,280)   $ (293,552) $      (285,335)   $     (316,079)   $     (299,873)
     Benefits/Payroll Taxes - Direct Labor      $    (81,265)   $    (65,828)   $    (39,958)   $    (86,684)   $     (52,956)   $ (27,117) $        (41,787)   $      (35,115)   $      (54,838)
     Royalties                                  $     (4,643)   $     (6,224)   $    (10,012)   $     (9,781)   $     (11,036)   $ (12,943) $        (11,946)   $       (8,303)   $       (9,210)
     Contra Expense sale of FW Vault            $        -      $     60,692    $     43,387    $     86,189    $      70,272    $      -    $           -      $          -      $          -
Total Cost of Goods Sold                        $   (738,035)   $   (947,715)   $   (604,640)   $   (755,209)   $    (760,215)   $ (632,232) $      (683,618)   $     (704,619)   $     (626,691)
GROSS MARGIN                                    $    992,123    $    673,391    $    536,145    $    219,668    $     544,540    $ 352,955 $         459,358    $      358,198    $      389,372
Gross Profit Margin                                     57%             42%             47%             23%              42%           36%              40%               34%               38%

Operating Expenses:
     Officers Salaries                          $        -      $       -       $       -       $       -       $        -       $       -     $         -      $         -       $         -
     Sales Salaries and Wages                   $     83,435    $    84,815     $   105,628     $    89,011     $    100,995     $   135,214   $     134,912    $      85,069     $     109,932
     Sales Benefits/Payroll Taxes               $     22,724    $    19,881     $    15,336     $    19,461     $     18,717     $    18,145   $      17,845    $      10,628     $      19,855
     Salaries and Wages/Contract Labor - G&A    $    145,980    $   122,340     $   111,212     $   113,314     $    108,968     $   143,518   $     112,116    $     107,513     $     154,013
     Employee Benefits/Payroll Taxes/Fees G&A   $     41,479    $    29,763     $    18,097     $    37,463     $     30,299     $    29,055   $      33,255    $      28,458     $      36,978
     Insurance                                  $      3,528    $     7,683     $     8,502     $       756     $      5,904     $     6,809   $       7,581    $       5,963     $       6,664
     Rent                                       $     89,090    $    75,740     $    80,749     $    80,471     $     80,229     $    68,235   $      66,008    $      68,248     $      67,087
     Sales Tax Expense                          $     22,000    $    38,000     $    32,000     $    20,000     $     20,000     $    10,000   $      10,000    $      10,000     $      10,000
     Utilities/Telecom                          $     39,060    $    58,694     $    39,947     $    51,950     $     45,721     $    45,359   $      47,797    $      32,536     $      33,333
     Taxes & Licenses                           $      8,180    $     9,647     $     9,893     $    15,977     $     14,845     $     6,575   $      12,345    $       8,171     $      12,275
     DIP Financing Fees                         $        -      $       -       $       -       $       -       $        -       $       -     $         -      $         -       $         -
     General & Administrative                   $     91,393    $    49,526     $    51,796     $    54,404     $     53,146     $    59,221   $     105,452    $      51,724     $      67,919
Total Operating Expenses                        $    546,870    $   496,088     $   473,160     $   482,807     $    478,823     $   522,132   $     547,312    $     408,311     $     518,058

NET OPERATING PROFIT (LOSS)                     $    445,252    $   177,302     $    62,984     $ (263,139) $         65,717     $ (169,177) $       (87,954) $        (50,112) $       (128,686)




                Case 16-11767-CMA               Doc 1896            Filed 10/12/18                   Ent. 10/12/18 16:16:58                          Pg. 21 of 52
           UST-13 Comparative
            Income Statement
                Exhibit 2
                                                                                                                              2016
For the month of                                              April           May             June            July           August       September       October          November          December
RESTRUCTURING OPERATIONS
Bullion:
      Inventory Valuation Reserve for Selling Costs 20%   $        -      $    (60,692)   $    (43,387)   $   (86,189)   $     (70,272)   $      -    $         -      $          -      $          -
      Commissions paid on sale of Fed Way Vault           $        -      $    (15,173)   $        -      $       -      $         -      $      (94) $         -      $          -      $          -
      Bullion Refund Checks                               $    (81,314)   $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
Pre-Petition Expenses:                                    $        -      $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
      HealthCare -- Medical/Dental/Vision                 $        -      $    (63,453)   $     (6,284)   $       -      $         -      $      -    $         -      $          -      $          -
      Insurance                                           $        -      $     (9,523)   $     (3,110)   $       -      $         -      $      -    $         -      $          -      $          -
      Labor Pre-petition                                  $   (328,064)   $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
      Credit Card Charge Backs                            $    (71,723)   $       (642)   $     (1,395)   $       -      $         -      $      -    $         -      $          -      $          -
      Chargeback from UPS                                 $        -      $        -      $        -      $    (4,279)   $         -      $      -    $         -      $          -      $          -
      2015 Federal Way CAM                                $        -      $        -      $        -      $    (5,266)   $         -      $      -    $         -      $          -      $          -
      Pre-petition travel                                 $     (2,699)   $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
      Environmental Clean up - Auburn                     $   (100,000)   $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
      Pre-Petition A/R Write off                          $        -      $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
Non-Operating/One-Time                                    $        -      $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
      Administrative Claim                                $        -      $        -      $        -      $       -      $         -      $      -    $         -      $          -      $          -
      Severance/Layoff                                    $        -      $    (37,253)   $        -      $       -      $         -      $      -    $         -      $          -      $          -
      Stored Inventory salary adjustment                  $        -      $     (2,480)   $     (2,480)   $    (2,480)   $      (6,022)   $   (3,500) $      (3,402)   $       (3,320)   $       (5,038)
      Non-Operating Salaries                                                                                                              $ (24,868) $      (31,036)   $      (25,164)   $      (18,344)
      Office Move                                         $        -      $        -      $        -      $      -    $        (22,926)   $ (43,292) $          -      $          -      $       (1,480)
      Office Move - Auburn-Nevada                         $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $       (2,174)
      VA Office Refund                                    $        -      $        -      $        -      $      -    $            -      $      -    $       6,338    $          -      $          -
      Dayton Lease Cure Costs                             $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      Inventory Brass-Copper Adjustment                   $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      Customer Owned Inventory Adjustment                 $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      Inventory Adjustment to Liquidation Value           $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      Inventory Shipping                                  $        -      $        -      $        -      $      -    $            -      $      -    $         -      $       (2,000)   $         (683)
      Close Down Supplies/Labor                           $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      Pan America Settlement                              $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
Bankruptcy Expenses                                       $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      US Dept of Justice Trustee Fees                     $     (4,458)   $     (4,458)   $     (4,458)   $   (4,029) $         (4,029)   $   (1,021) $      (8,517)   $       (5,050)   $       (5,509)
      Trustee Fees                                        $    (30,000)   $    (30,000)   $    (30,000)   $ (26,960) $         (30,000)   $ (30,000) $      (30,000)   $      (30,000)   $      (30,000)
      Cascade Capital Group Professional Fees             $    (86,328)   $    (73,549)   $    (96,808)   $ (84,550) $        (141,148)   $ (75,545) $      (42,125)   $       37,118    $     (103,730)
      K&L Gates Professional Fees                         $   (148,775)   $   (175,430)   $   (220,434)   $ (141,148) $       (168,820)   $ (148,957) $    (160,143)   $     (200,299)   $      (71,413)
      Other Professional Fees                             $    (64,753)   $    (76,077)   $    (28,559)   $ (18,641) $         (19,167)   $ (20,767) $      (19,304)   $      (22,454)   $      (13,371)
Tomball                                                   $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
      Tomball Taxes Property Taxes                        $        -      $        -      $     (2,241)   $      -    $            -      $      -    $         -      $          -      $          -
      Tomball Payroll                                     $        -      $    (34,949)   $    (42,150)   $      -    $            -      $      -    $         -      $          -      $          -
      Tomball Utilities                                   $        -      $       (674)   $        -      $   (7,732) $            -      $      -    $         -      $          -      $          -
      Tomball Rent, late charges and rent increase        $    (50,000)   $    (13,000)   $    (16,900)   $ (16,900) $             -      $      -    $         -      $          -      $          -
      Tomball Flood damage repair                         $     (5,000)   $    (15,000)   $        -      $      -    $            -      $      -    $         -      $          -      $          -
Restructuring Operations Expenses                         $   (973,114)   $   (612,353)   $   (498,206)   $ (398,175) $       (462,383)   $ (348,044) $    (288,190)   $     (251,169)   $     (251,741)
Add: Other Income                                         $           -   $         -     $          -    $          -   $         -      $      -    $         -      $        7,108    $          -

Less: Interest Expense                                    $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
Net Profit (Loss) Before Taxes                            $   (527,861)   $   (435,051)   $   (435,222)   $ (661,314) $       (396,666)   $ (517,221) $    (376,143)   $     (294,174)   $     (380,426)
Income Taxes                                              $        -      $        -      $        -      $      -    $            -      $      -    $         -      $          -      $          -
NET PROFIT (LOSS)                                         $   (527,861)   $   (435,051)   $   (435,222)   $ (661,314) $       (396,666)   $ (517,221) $    (376,143)   $     (294,174)   $     (380,426)




                 Case 16-11767-CMA                        Doc 1896            Filed 10/12/18                  Ent. 10/12/18 16:16:58                        Pg. 22 of 52
          UST-13 Comparative
           Income Statement
               Exhibit 2
                                                                                                                                            2017
For the month of                                    January     February           March            April         May             June             July            August      September           October           November          December
CORE OPERATIONS
     Core Operating Sales                       $    829,016    $   938,228    $   1,238,479    $   904,691   $ 1,086,713 $       944,388   $   993,998        $    803,277    $ 1,133,601 $        1,069,814    $      909,471    $      583,102
     Asset Sales - Junk Scrap                   $     20,102    $    (6,095)   $         218    $    37,647   $     3,434 $           129   $    13,608        $     14,426    $    17,159 $           25,582    $          -      $       11,651
     Asset Sales - Office Equipment             $      1,050    $       -      $         -      $       -     $       -   $           150   $       -          $        -      $       -   $           25,778    $          -      $          -
     Less: Returns and Allowances               $        -      $       -      $         -      $       -     $       -   $           -     $       -          $        -      $       -   $              -      $          -      $          -
Net Sales                                       $    850,168    $   932,133    $   1,238,697    $   942,338   $ 1,090,147 $       944,667   $ 1,007,606        $    817,703    $ 1,150,760 $        1,121,174    $      909,471    $      594,753
Cost of Goods Sold
     Cost of Goods Sold - Materials/Packaging   $ (211,697) $ (214,668) $           (348,495)   $ (371,277) $     (239,477)   $ (332,296) $        (328,287)   $ (244,376) $       (373,399)   $     (308,979)   $     (270,027)   $     (177,460)
     Cost of Goods Sold - Shipping              $ (51,138) $ (16,920) $               (6,332)   $ (44,203) $       (52,331)   $ (34,545) $          (28,757)   $ (21,173) $         (21,369)   $      (26,229)   $      (16,673)   $      (22,112)
     Inventory Adjustment                       $      -    $      -    $                -      $      -    $          -      $   40,269 $            4,029    $   47,854 $         (50,463)   $      (63,854)   $        3,443    $     (175,542)
     Salary & Wages - Direct Labor              $ (302,222) $ (244,109) $           (350,228)   $ (318,075) $     (317,786)   $ (292,227) $        (287,496)   $ (279,510) $       (268,868)   $     (250,164)   $     (264,000)   $     (250,053)
     Benefits/Payroll Taxes - Direct Labor      $ (47,465) $ (40,107) $              (51,926)   $ (48,050) $       (44,856)   $ (44,838) $          (45,466)   $ (41,829) $         (36,586)   $      (30,947)   $      (39,284)   $      (47,819)
     Royalties                                  $ (12,775) $     1,101 $              (9,061)   $ (13,394) $       (15,023)   $ (27,710) $          (20,553)   $ (16,901) $         (13,974)   $      (13,691)   $      (13,992)   $      (14,334)
     Contra Expense sale of FW Vault            $      -    $      -    $                -      $      -    $          -      $      -    $             -      $      -    $            -      $          -      $          -      $          -
Total Cost of Goods Sold                        $ (625,298) $ (514,704) $           (766,042)   $ (795,000) $     (669,474)   $ (691,348) $        (706,528)   $ (555,935) $       (764,658)   $     (693,864)   $     (600,534)   $     (687,320)
GROSS MARGIN                                    $ 224,870 $ 417,429 $                472,655    $ 147,339 $        420,673    $ 253,319 $           301,078    $ 261,768 $          386,102    $      427,310    $      308,936    $      (92,567)
Gross Profit Margin                                   26%         45%                   38%           16%             39%           27%                30%           32%               34%               38%               34%              -16%

Operating Expenses:
     Officers Salaries                          $        -      $       -      $        -       $       -     $       -       $       -     $           -      $        -      $       -       $         -       $          -      $          -
     Sales Salaries and Wages                   $    111,563    $    89,103    $    115,643     $    99,236   $   103,715     $    94,492   $        93,620    $     90,394    $    86,909     $      81,327     $       86,044    $       81,055
     Sales Benefits/Payroll Taxes               $     17,858    $    14,967    $     17,535     $    16,017   $    21,227     $    15,064   $        15,155    $     14,134    $    12,195     $      10,316     $       13,095    $       15,940
     Salaries and Wages/Contract Labor - G&A    $     81,866    $   115,196    $    122,345     $    97,417   $   108,892     $    96,592   $        90,262    $     94,544    $    90,909     $      85,477     $       90,374    $       85,780
     Employee Benefits/Payroll Taxes/Fees G&A   $     34,955    $    38,763    $     36,206     $    31,465   $    18,707     $    18,503   $        30,633    $     26,799    $    25,081     $      39,430     $       25,861    $       28,214
     Insurance                                  $      6,041    $     7,982    $      6,584     $     6,702   $     7,000     $     6,816   $         6,816    $      3,588    $     2,817     $       3,863     $        4,157    $        4,157
     Rent                                       $     66,865    $    59,701    $     54,871     $    54,871   $    54,871     $    59,871   $        51,342    $     52,994    $    52,994     $      52,994     $       53,066    $       52,994
     Sales Tax Expense                          $     10,000    $    10,000    $      7,500     $       -     $       -       $       -     $      (150,000)   $    (30,000)   $       -       $         -       $          -      $          -
     Utilities/Telecom                          $     45,338    $    34,964    $     36,510     $    28,840   $    29,261     $    38,360   $        47,550    $     37,977    $    39,710     $      35,038     $       33,333    $       33,374
     Taxes & Licenses                           $    (11,693)   $     9,528    $     14,733     $    12,023   $    10,150     $    10,996   $         9,054    $     12,001    $     7,592     $      10,020     $       12,288    $        8,583
     DIP Financing Fees                         $        -      $       -      $        -       $       -     $       -       $       -     $           -      $        -      $       -       $      43,821     $       14,410    $       12,050
     General & Administrative                   $     75,273    $    48,763    $     37,595     $    43,136   $    39,959     $    48,655   $        45,840    $     60,273    $    55,776     $      40,142     $       34,023    $       39,486
Total Operating Expenses                        $    438,065    $   428,967    $    449,522     $   389,706   $   393,782     $   389,349   $       240,273    $    362,705    $   373,983     $     402,427     $      366,652    $      361,633

NET OPERATING PROFIT (LOSS)                     $ (213,195) $       (11,538) $       23,132     $ (242,368) $      26,892     $ (136,031) $         60,805     $ (100,937) $        12,119     $      24,883     $      (57,716) $       (454,200)




                                       Case 16-11767-CMA               Doc 1896                 Filed 10/12/18                Ent. 10/12/18 16:16:58                           Pg. 23 of 52
           UST-13 Comparative
            Income Statement
                Exhibit 2
                                                                                                                                                   2017
For the month of                                              January   February        March            April          May             June              July            August   September           October           November          December
CORE OPERATIONS
RESTRUCTURING    OPERATIONS
Bullion:
      Inventory Valuation Reserve for Selling Costs 20%   $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Commissions paid on sale of Fed Way Vault           $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Bullion Refund Checks                               $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
Pre-Petition Expenses:                                    $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      HealthCare -- Medical/Dental/Vision                 $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Insurance                                           $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Labor Pre-petition                                  $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Credit Card Charge Backs                            $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Chargeback from UPS                                 $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      2015 Federal Way CAM                                $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Pre-petition travel                                 $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Environmental Clean up - Auburn                     $      -    $      -      $      79,299    $      (363)   $       (758)   $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Pre-Petition A/R Write off                          $      -    $      -      $         -      $       -      $        -      $      -    $         (150,255)   $      -    $         -      $          -      $          -      $          -
Non-Operating/One-Time                                    $      -    $      -      $         -                     $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Administrative Claim                                $      -    $      -      $         -      $       -      $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Severance/Layoff                                    $      -    $      -      $     (14,004)                  $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Stored Inventory salary adjustment                  $   (3,512) $   (3,527)   $      (3,480)   $   (3,445)    $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Non-Operating Salaries                              $   (9,687) $   (8,062)   $     (20,840)   $ (21,576)     $    (17,454)   $   (2,755) $           (7,933)   $ (12,939) $       (2,347)   $       (2,351)   $      (13,043)   $       (4,037)
      Office Move                                         $      -    $      -      $     (59,702)   $      -       $        -      $   50,000 $            (2,232)   $      -    $         -      $          -      $          -      $      (51,898)
      Office Move - Auburn-Nevada                         $ (31,677) $ (65,678)     $     (12,138)   $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      VA Office Refund                                    $      -    $      -                       $      -       $        -      $      -    $              -      $      -    $      (1,300)   $          -      $          -      $          -
      Dayton Lease Cure Costs                             $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $      (50,000)   $          -      $          -
      Inventory Brass-Copper Adjustment                   $      -    $ 150,001     $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Customer Owned Inventory Adjustment                 $      -    $      -      $   (938,844)    $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Inventory Adjustment to Liquidation Value           $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Inventory Shipping                                  $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Close Down Supplies/Labor                           $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Pan America Settlement                              $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
Bankruptcy Expenses                                       $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      US Dept of Justice Trustee Fees                     $   (5,050) $   (3,467)   $     (3,467)    $   (4,300)    $     (4,300)   $   (4,300) $           (7,767)   $   (4,300) $      (4,300)   $       (4,300)   $       (4,300)   $       (4,300)
      Trustee Fees                                        $ (30,000) $ (22,095)     $    (26,300)    $ (21,920)     $    (30,000)   $ (30,000) $           (30,000)   $ (163,073) $     (11,830)   $      (16,840)   $      (23,440)   $      (30,000)
      Cascade Capital Group Professional Fees             $ (68,858) $ (41,828)     $    (29,275)    $ (40,709)     $    (13,144)   $   (8,373) $          (15,000)   $   29,682 $      (16,000)   $       (7,622)   $      (12,441)   $       (8,966)
      K&L Gates Professional Fees                         $ (111,600) $ (162,533)   $   (246,596)    $ (119,106)    $    (78,893)   $ (167,194) $          (58,961)   $ (49,576) $      (70,099)   $      (31,466)   $      (26,985)   $      (39,631)
      Other Professional Fees                             $ (23,792) $ (18,135)     $    (12,515)    $ (19,522)     $     (6,321)   $   (4,116) $           (1,225)   $ (12,002) $      (14,896)   $       (5,586)   $       (3,724)   $       (3,283)
Tomball                                                   $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Tomball Taxes Property Taxes                        $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Tomball Payroll                                     $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Tomball Utilities                                   $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Tomball Rent, late charges and rent increase        $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
      Tomball Flood damage repair                         $      -    $      -      $        -       $      -       $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
Restructuring Operations Expenses                         $ (284,175) $ (175,323)   $ (1,287,862)    $ (230,941)    $   (150,869)   $ (166,738) $         (273,372)   $ (212,208) $    (120,772)   $     (118,165)   $      (83,932)   $     (142,115)
Add: Other Income                                         $        -    $     -     $           -    $       -      $         -     $          -   $             -    $        -   $        -      $          -      $          -      $        3,528

Less: Interest Expense                                    $      -    $      -      $        -    $      -          $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
Net Profit (Loss) Before Taxes                            $ (497,371) $ (186,862)   $ (1,264,729) $ (473,309)       $   (123,977)   $ (302,769) $         (212,567)   $ (313,145) $    (108,652)   $      (93,282)   $     (141,647)   $     (592,787)
Income Taxes                                              $      -    $      -      $        -    $      -          $        -      $      -    $              -      $      -    $         -      $          -      $          -      $          -
NET PROFIT (LOSS)                                         $ (497,371) $ (186,862)   $ (1,264,729) $ (473,309)       $   (123,977)   $ (302,769) $         (212,567)   $ (313,145) $    (108,652)   $      (93,282)   $     (141,647)   $     (592,787)




                                         Case 16-11767-CMA                   Doc 1896                Filed 10/12/18                 Ent. 10/12/18 16:16:58                         Pg. 24 of 52
          UST-13 Comparative
           Income Statement
               Exhibit 2
                                                     2018              2018            2018            2018            2018            2018            2018             2018              2018            Bankruptcy
For the month of                                    January          Feburary          March           April           May             June            July            August           September         Total to Date
CORE OPERATIONS
     Core Operating Sales                       $     405,014    $      158,725    $    153,605    $     50,544    $     13,811    $     35,586    $      6,161    $     120,905    $          486    $      23,268,414
     Asset Sales - Junk Scrap                   $      10,474    $       36,644    $     79,047    $        -      $        942    $     25,000    $     80,000    $      93,535    $        6,138    $         536,041
     Asset Sales - Office Equipment             $         -      $          -      $        -      $        -      $        -      $        -      $        -      $         -      $          -      $          50,503
     Less: Returns and Allowances               $     (22,000)   $      (65,000)   $     30,735    $   (177,362)   $        -      $        -      $        -      $         -      $          -      $        (233,627)
Net Sales                                       $     393,488    $      130,369    $    263,387    $   (126,818)   $     14,753    $     60,586    $     86,161    $     214,440    $        6,625    $      23,621,331
Cost of Goods Sold
     Cost of Goods Sold - Materials/Packaging   $     (21,334)   $       (1,667)   $     (1,095)   $      1,576    $      4,163    $        876    $     (1,060)   $        (321)   $          -      $      (5,570,210)
     Cost of Goods Sold - Shipping              $      (7,999)   $       (3,062)   $     (7,970)   $      5,526    $       (310)   $       (764)   $     (1,260)   $         -      $          (27)   $        (753,982)
     Inventory Adjustment                       $     (75,764)   $      (45,000)   $    (45,000)   $     31,852    $        -      $        -      $        -      $         -      $          -      $      (1,091,584)
     Salary & Wages - Direct Labor              $     (47,875)   $      (39,419)   $    (35,597)   $    (18,323)   $    (55,142)   $    (15,058)   $    (40,533)   $     (14,914)   $       15,048    $      (6,529,772)
     Benefits/Payroll Taxes - Direct Labor      $        (631)   $       (5,190)   $     (7,036)   $     (4,027)   $     (5,945)   $     (2,141)   $    (11,371)   $      (3,516)   $       (1,332)   $      (1,045,910)
     Royalties                                  $     (11,922)   $       (9,931)   $     (2,473)   $     34,351    $        -      $        -      $        -      $         -      $          -      $        (244,379)
     Contra Expense sale of FW Vault            $         -      $          -      $        -      $        -      $        -      $        -      $        -      $         -      $          -      $         260,540
Total Cost of Goods Sold                        $    (165,524)   $     (104,268)   $    (99,171)   $     50,955    $    (57,235)   $    (17,088)   $    (54,224)   $     (18,751)   $       13,689    $     (14,975,297)
GROSS MARGIN                                    $     227,964    $       26,101    $    164,216    $    (75,863)   $    (42,482)   $     43,498    $     31,937    $     195,689    $       20,313    $       8,646,034
Gross Profit Margin                                      58%               20%             62%             60%           -288%             72%             37%              91%              307%                  37%

Operating Expenses:
     Officers Salaries                          $         -      $          -      $        -      $        -      $        -      $        -      $        -      $         -      $          -      $             -
     Sales Salaries and Wages                   $      15,655    $        4,751    $      4,392    $      3,555    $      4,967    $      7,784    $     10,304    $       3,356    $          385    $       2,117,261
     Sales Benefits/Payroll Taxes               $         210    $          670    $        908    $        520    $        767    $      1,062    $      2,558    $         791    $          300    $         353,881
     Salaries and Wages/Contract Labor - G&A    $      35,655    $       19,313    $     16,471    $     13,330    $     18,627    $        985    $      7,331    $       5,435    $        7,803    $       2,403,576
     Employee Benefits/Payroll Taxes/Fees G&A   $      12,656    $       13,861    $      7,137    $      4,270    $      3,871    $     (2,210)   $      2,431    $         979    $          622    $         683,083
     Insurance                                  $       4,157    $        4,457    $      4,007    $      4,200    $      4,570    $      1,527    $      3,610    $       1,292    $          731    $         148,463
     Rent                                       $      47,466    $       47,421    $     47,421    $     62,252    $     47,421    $        975    $     50,133    $      47,421    $       22,530    $       1,716,337
     Sales Tax Expense                          $         -      $          -      $        -      $    (19,500)   $        -      $        -      $        -      $         -      $          -      $             -
     Utilities/Telecom                          $      32,503    $       30,885    $     30,884    $     25,112    $     33,178    $     (6,507)   $     34,655    $      86,308    $        8,400    $       1,110,073
     Taxes & Licenses                           $      10,008    $        2,336    $     (6,572)   $      5,236    $      5,029    $    (12,896)   $      1,033    $       3,145    $        1,629    $         212,130
     DIP Financing Fees                         $       6,613    $        6,269    $     (2,279)   $        -      $        -      $        -      $        -      $         -      $          -      $          80,885
     General & Administrative                   $      22,599    $        7,804    $      6,106    $      5,827    $      1,909    $      3,466    $      5,393    $       7,899    $        5,096    $       1,219,600
Total Operating Expenses                        $     187,522    $      137,765    $    108,477    $    104,802    $    120,340    $     (5,814)   $    117,447    $     156,626    $       47,496    $      10,045,289

NET OPERATING PROFIT (LOSS)                     $      40,442    $     (111,664) $       55,740    $   (180,665) $     (162,822) $       49,312    $    (85,511) $        39,063    $      (27,182)   $       (1,399,255)




                                Case 16-11767-CMA                Doc 1896              Filed 10/12/18              Ent. 10/12/18 16:16:58                     Pg. 25 of 52
           UST-13 Comparative
            Income Statement
                Exhibit 2
                                                               2018              2018            2018             2018            2018            2018            2018             2018              2018             Bankruptcy
For the month of                                              January          Feburary          March            April           May             June            July            August           September          Total to Date
CORE OPERATIONS
RESTRUCTURING    OPERATIONS
Bullion:
      Inventory Valuation Reserve for Selling Costs 20%   $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $        (260,540)
      Commissions paid on sale of Fed Way Vault           $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (15,267)
      Bullion Refund Checks                               $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (81,314)
Pre-Petition Expenses:                                    $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $             -
      HealthCare -- Medical/Dental/Vision                 $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (69,737)
      Insurance                                           $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (12,633)
      Labor Pre-petition                                  $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $        (328,064)
      Credit Card Charge Backs                            $         -      $          -      $         -      $        -    $       75,014    $        -      $        -      $         -      $           -      $           1,254
      Chargeback from UPS                                 $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $          (4,279)
      2015 Federal Way CAM                                $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $          (5,266)
      Pre-petition travel                                 $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $          (2,699)
      Environmental Clean up - Auburn                     $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (21,821)
      Pre-Petition A/R Write off                          $         -      $          -      $         -      $    (51,397) $          -      $        -      $        -      $         -      $           -      $        (201,652)
Non-Operating/One-Time                                    $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $             -
      Administrative Claim                                $    (111,530)   $          -      $         -      $ (1,068,375) $       12,500    $        -      $        -      $         -      $           -      $      (1,167,405)
      Severance/Layoff                                    $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (51,257)
      Stored Inventory salary adjustment                  $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (42,686)
      Non-Operating Salaries                              $      (6,582)   $         (550)   $         -      $        -    $          -      $        -      $        -      $     (13,578)   $           -      $        (243,144)
      Office Move                                         $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $        (131,529)
      Office Move - Auburn-Nevada                         $         -      $          -      $        (975)   $        -    $          -      $        -      $        -      $         -      $           -      $        (112,642)
      VA Office Refund                                    $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $           5,038
      Dayton Lease Cure Costs                             $    (100,000)   $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $        (150,000)
      Inventory Brass-Copper Adjustment                   $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         150,001
      Customer Owned Inventory Adjustment                 $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $        (938,844)
      Inventory Adjustment to Liquidation Value           $         -      $          -      $         -      $ (1,112,601) $          -      $        -      $        -      $         -      $           -      $      (1,112,601)
      Inventory Shipping                                  $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $          (2,683)
      Close Down Supplies/Labor                           $         -      $          -      $         -      $     (1,120) $         (184)   $       (948)   $    (26,465)   $     (18,691)   $       (39,919)   $         (87,327)
      Pan America Settlement                              $         -      $          -      $         -      $    (20,000) $          -      $        -      $        -      $         -      $           -      $         (20,000)
Bankruptcy Expenses                                       $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $             -
      US Dept of Justice Trustee Fees                     $      (5,833)   $       (5,833)   $      (5,833)   $    (13,140) $      (12,250)   $     (5,954)   $     (9,841)   $      (4,841)   $        (5,864)   $        (165,071)
      Trustee Fees                                        $     (30,000)   $      (30,000)   $     (30,000)   $    (22,480) $      (28,750)   $    (37,403)   $    (32,352)   $     (35,080)   $       (10,080)   $        (958,603)
      Cascade Capital Group Professional Fees             $     (12,775)   $      (12,060)   $     (11,650)   $    (15,301) $      (21,070)   $   (107,660)   $     (7,769)   $      (5,342)   $        (4,809)   $      (1,097,635)
      K&L Gates Professional Fees                         $    (114,441)   $     (115,256)   $     (73,482)   $    (52,093) $      (86,054)   $    (66,067)   $    (88,628)   $     (53,946)   $       (20,666)   $      (3,268,692)
      Other Professional Fees                             $      (7,650)   $       (7,430)   $      (5,150)   $       (900) $       (2,400)   $     (2,800)   $       (450)   $        (750)   $          (150)   $        (435,889)
Tomball                                                   $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $             -
      Tomball Taxes Property Taxes                        $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $          (2,241)
      Tomball Payroll                                     $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (77,099)
      Tomball Utilities                                   $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $          (8,406)
      Tomball Rent, late charges and rent increase        $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (96,800)
      Tomball Flood damage repair                         $         -      $          -      $         -      $        -    $          -      $        -      $        -      $         -      $           -      $         (20,000)
Restructuring Operations Expenses                         $    (388,811)   $     (171,130)   $    (127,090)   $ (2,357,408) $      (63,194)   $   (220,832)   $   (165,505)   $    (132,228)   $       (81,488)   $     (11,037,531)
Add: Other Income                                         $     117,895    $         375 $               -    $           -   $          -    $          -    $          20 $              -   $           -      $         128,925

Less: Interest Expense                                    $         -      $          -      $         -      $        -    $          -      $        -                    $           -      $           -      $             -
Net Profit (Loss) Before Taxes                            $    (230,474)   $     (282,418)   $     (71,350)   $ (2,538,073) $     (226,016)   $   (171,521) $     (250,995) $       (93,165)   $      (108,671)   $     (12,307,860)
Income Taxes                                              $         -      $          -      $         -      $        -    $          -      $        -    $          -    $           -      $           -      $             -
NET PROFIT (LOSS)                                         $    (230,474)   $     (282,418)   $     (71,350)   $ (2,538,073) $     (226,016)   $   (171,521) $     (250,995) $       (93,165)   $      (108,671)   $     (12,307,860)




                                 Case 16-11767-CMA                         Doc 1896              Filed 10/12/18               Ent. 10/12/18 16:16:58                      Pg. 26 of 52
       UST-14 Statement of Cash Receipts and Disbursements
                            Exhibit 3


     Account                                                        Ending Balance
    Key Bank 472741018106                                           $             958,430.05
    Key Bank 472741018122                                           $           1,783,434.83
    Key Bank 472741018130                                           $               3,944.56
    Key Bank 472741018148                                           $                    -
    Key Bank 472741018247                                           $               6,534.00
    Key Bank 472741018627                                           $                    -
    Key Bank 472741018692                                           $                    -
    Key Bank 472741018775                                           $                    -
    Total                                                           $           2,752,343.44



     Key Bank 472741018106
     General Operating Account

    Beginning Cash Balance                                          $           1,024,945.69
         Add:
               Transfers in from other estate bank accounts         $                    -
               Cash receipts deposited into account                 $              15,838.35
               Financing or other loaned funds                      $                    -
    Total cash available this month                                 $           1,040,784.04
         Subtract:
               Transfers out to other estate bank accounts          $              (5,605.19)
               Cash Disbursements from this account                 $             (76,748.80)
    Adjustments
    Ending cash balance                                             $             958,430.05

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements




Case 16-11767-CMA       Doc 1896         Filed 10/12/18       Ent. 10/12/18 16:16:58   Pg. 27 of 52
       UST-14 Statement of Cash Receipts and Disbursements
                            Exhibit 3

     Key Bank 472741018122
     Proceeds from Texas Sale (name change 07-2016)
     Now using as the General Account

    Beginning Cash Balance                                          $           1,777,296.73
         Add:
               Transfers in from other estate bank accounts         $                    -
               Cash receipts deposited into account                 $               6,138.10
               Financing or other loaned funds                      $                    -
    Total cash available this month                                 $           1,783,434.83
         Subtract:
               Transfers out to other estate bank accounts          $                      -
               Cash Disbursements from this account                 $                      -
    Adjustments
    Ending cash balance                                             $           1,783,434.83

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements



     Key Bank 472741018130
     Payroll Account

    Beginning Cash Balance                                          $                  3,968.56
         Add:
               Transfers in from other estate bank accounts         $                  5,605.19
               Cash receipts deposited into account                 $                       -
               Financing or other loaned funds                      $                       -
    Total cash available this month                                 $                  9,573.75
         Subtract:
               Transfers out to other estate bank accounts          $                    -
               Cash Disbursements from this account                 $              (5,629.19)
    Adjustments
    Ending cash balance                                             $                  3,944.56

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements




Case 16-11767-CMA       Doc 1896         Filed 10/12/18       Ent. 10/12/18 16:16:58     Pg. 28 of 52
       UST-14 Statement of Cash Receipts and Disbursements
                            Exhibit 3

     Key Bank 472741018148
     Credit card chargeback account
    CLOSED
    Beginning Cash Balance                                          $                      -
         Add:
               Transfers in from other estate bank accounts         $                      -
               Cash receipts deposited into account                 $                      -
               Financing or other loaned funds                      $                      -
    Total cash available this month                                 $                      -
         Subtract:
               Transfers out to other estate bank accounts          $                      -
               Cash Disbursements from this account                 $                      -
    Adjustments
    Ending cash balance                                             $                      -

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements


     Key Bank 472741018247
     Segregated Funds/Tracy Legal Retainer and Sheriff’s Seizure

    Beginning Cash Balance                                          $                  6,534.00
         Add:
               Transfers in from other estate bank accounts         $                       -
               Cash receipts deposited into account                 $                       -
               Financing or other loaned funds                      $                       -
    Total cash available this month                                 $                  6,534.00
         Subtract:
               Transfers out to other estate bank accounts          $                      -
               Cash Disbursements from this account                 $                      -
    Adjustments
    Ending cash balance                                             $                  6,534.00




    Supporting documents included:
        Monthly bank statement




Case 16-11767-CMA       Doc 1896         Filed 10/12/18       Ent. 10/12/18 16:16:58     Pg. 29 of 52
       UST-14 Statement of Cash Receipts and Disbursements
                            Exhibit 3
     Key Bank 472741018627
     Retail Outreach
    CLOSED
    Beginning Cash Balance                                          $                    -
         Add:
               Transfers in from other estate bank accounts         $                    -
               Cash receipts deposited into account                 $                    -
               Financing or other loaned funds                      $                    -
    Total cash available this month                                 $                    -
         Subtract:
               Transfers out to other estate bank accounts          $                    -
               Cash Disbursements from this account                 $                    -
    Adjustments
    Ending cash balance                                             $                    -

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements



     Key Bank 472741018692
     Medallic Art
    CLOSED
    Beginning Cash Balance                                          $                    -
         Add:
               Transfers in from other estate bank accounts         $                    -
               Cash receipts deposited into account                 $                    -
               Financing or other loaned funds                      $                    -
    Total cash available this month                                 $                    -
         Subtract:
               Transfers out to other estate bank accounts          $                    -
               Cash Disbursements from this account
    Adjustments
    Ending cash balance                                             $                    -

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements




Case 16-11767-CMA       Doc 1896         Filed 10/12/18       Ent. 10/12/18 16:16:58   Pg. 30 of 52
       UST-14 Statement of Cash Receipts and Disbursements
                            Exhibit 3
     Key Bank 472741018775
     Prestige Capital
    CLOSED
    Beginning Cash Balance                                          $                    -
         Add:
               Transfers in from other estate bank accounts
               Cash receipts deposited into account
               Financing or other loaned funds                      $                    -
    Total cash available this month                                 $                    -
         Subtract:
               Transfers out to other estate bank accounts          $                    -
               Cash Disbursements from this account                 $                    -
    Adjustments
    Ending cash balance                                             $                    -

    Supporting documents included:
        Monthly bank statement
        Detailed list of receipts
        Detailed list of disbursements




Case 16-11767-CMA       Doc 1896         Filed 10/12/18       Ent. 10/12/18 16:16:58   Pg. 31 of 52
                              UST-14 Statement of Cash Receipts Detail
                                           Exhibit 3.1
1. RECEIPTS ITEMIZED KEY BANK - General Account 8106
     Date           Type                    Payable From                Amount                          Description
9/10/2018     ACH           AMAZON                                  $       140.62    Customer Payments
9/10/2018     Deposit       MedalCraft - Reimburse expenses         $     4,959.42    Expense reimbursement
9/10/2018     Deposit       SW Gas - Deposit reimbursed             $     6,582.55    Utitlity reimbursement
9/12/2018     Deposit       Sale of Assets                          $       450.00    Sale of Assets
9/14/2018     Deposit       Holabird - Sale of Assets               $     1,750.00    Sale of Assets
9/17/2018     Deposit       UNITED RENTALS                          $       497.51    Rental EQ return
9/17/2018     Deposit       Customer Invoice                        $     1,458.25    Customer Payments




                            TOTAL                                   $     15,838.35

2. RECEIPTS ITEMIZED KEY BANK - Texas Sale Proceeds 8122

     Date            Type                  Payable From                 Amount                        Description
9/14/2018     Wire          General Refining                        $     6,138.10 Scrap Sale




                            TOTAL                                   $      6,138.10

3. RECEIPTS ITEMIZED KEY BANK - Payroll 8130

     Date            Type                   Payable From                Amount                     Description
9/5/2018      Transfer      Transfer from 8106                      $     4,545.27 Intercompany account transfer
9/19/2018     Transfer      Transfer from 8106                      $     1,059.92 Intercompany account transfer




                            TOTAL                                   $      5,605.19




            Case 16-11767-CMA       Doc 1896       Filed 10/12/18   Ent. 10/12/18 16:16:58             Pg. 32 of 52
    Date              Type               Payable From                Amount               Description
4. RECEIPTS ITEMIZED KEY BANK - Credit Card Chargeback 8148 - Closed 4/20/18

    Date              Type               Payable From                Amount               Description
                                          No Activity


                             TOTAL                               $            -




5. RECEIPTS ITEMIZED KEY BANK - Segregated Funds/Tracy Legal Retainer and Sheriff’s Seizure 8247

    Date              Type               Payable From                Amount               Description
                                          No Activity


                             TOTAL                               $            -




6. RECEIPTS ITEMIZED KEY BANK - Retail Outreach 8627 - Closed

    Date              Type               Payable From                Amount               Description
                                          No Activity


                             TOTAL                               $            -


7. RECEIPTS ITEMIZED KEY BANK - Medallic Art 8692 - Closed 4/20/18

    Date              Type               Payable From                Amount               Description
                                          No Activity


                             TOTAL                               $            -


8. RECEIPTS ITEMIZED KEY BANK - Prestige Capital 8775 - Closed 4/20/18

    Date              Type               Payable From                Amount               Description
                                          No Activity


                             TOTAL                               $            -

Total Cash receipts                                              $    27,581.64




           Case 16-11767-CMA         Doc 1896   Filed 10/12/18   Ent. 10/12/18 16:16:58   Pg. 33 of 52
                        UST14 Statement of Cash Disbursements Detail
                                        Exhibit 3.2

1. DISBURSEMENTS ITEMIZED KEY BANK General Account 8106

     Date    Type                         Payable To            Amount                    Description
9/4/2018     Wire        CLEAN MANAGMENT                   $      42,670.00   Chemical Clean up
9/4/2018     ACH         AUTHNET GATEWAY BILLING           $          79.95   Fees
9/4/2018     ACH         AUTHNET GATEWAY BILLING           $          25.20   Fees
9/4/2018     ACH         FEDEX                             $          19.30   Postage
9/5/2018     Wire        ROBERT AND CONNIE HOFF            $       5,500.00   Lease
9/5/2018     Transfer    Transfer to 8130                  $       4,545.27   Transfer
9/5/2018     ACH         WORLDPAY MTHLY CHGS               $         127.15   Fees
9/5/2018     ACH         WORLDPAY MTHLY CHGS               $         120.15   Fees
9/11/2018    Bill Pay    STEVE BARNARD                     $       3,200.00   Contract Labor
9/12/2018    ACH         AUG KEYNAV DOMESTIC               $          60.00   Fees
9/12/2018    ACH         ENDICIA                           $          34.95   Postage
9/12/2018    ACH         AUG RDC MONTHLY FEE               $          30.00   Fees
9/12/2018    ACH         AUG KEYNAV WIRE                   $          20.00   Fees
9/12/2018    ACH         AUG KEYNAV                        $          15.00   Fees
9/13/2018    Ck 11204    USPS                              $         125.00   PO Box
9/14/2018    Ck 11202    Simon Martinez                    $       1,050.00   Contract Labor
9/14/2018    DC          UNITED RENTALS                    $         770.72   EQ Rental
9/14/2018    ACH         ADP PAYROLL FEES                  $         192.95   Fees
9/17/2018    Bill Pay    GREENHOUSE DATA                   $       6,377.22   Utilities
9/17/2018    Bill Pay    THRESHOLD COMMUNICATIONS          $       4,065.48   Utilities
9/17/2018    Ck 11203    Somsak Dacha                      $       1,050.00   Contract Labor
9/17/2018    ACH         LYON COUNTY UTILITIES             $         564.38   Utilities
9/17/2018    ACH         LYON COUNTY UTILITIES             $         182.97   Utilities
9/17/2018    ACH         SOUTHWEST GAS                     $          68.15   Utilities
9/18/2018    Ck 11207    Jose Lopez                        $         369.91   Contract Labor
9/19/2018    Transfer    Transfer to 8130                  $       1,059.92   Transfer
9/19/2018    Bill Pay    ANNETTE TRUNKETT                  $          80.00   Contract Labor
9/24/2018    Ck 11209    Schwabe Williams                  $       3,960.00   Mediator Fees
9/24/2018    Bill Pay    MATSON CHARLTON SURETY            $       1,023.00   Bond renewal
9/24/2018    Ck 11208    Jose Lopez                        $          91.80   Contract Labor
9/26/2018    Bill Pay    STEVE BARNARD                     $       3,280.00   Contract Labor
9/26/2018    Bill Pay    PAUL WAGNER                       $       1,200.00   Contract Labor
9/28/2018    ACH         ADP PAYROLL FEES                  $         319.49   Fees
9/28/2018    ACH         ADP PAYROLL FEES                  $          76.03   Fees


                         TOTAL                             $      82,353.99


2. DISBURSEMENTS ITEMIZED KEY BANK Texas Sale Proceeds 8122

    Date     Type                     Payable To                Amount                      Description
                                      No Activity




                         TOTAL                             $             -


3. DISBURSEMENTS ITEMIZED KEY BANK Payroll 8130

    Date         Type                Payable To                 Amount                      Description
  9/5/2018   Wire        ADP PAYROLL                       $      4,545.27    Payroll
 9/13/2018   Wire Fee    KN DMWIRE NON                     $         24.00    Payroll Fee
 9/19/2018   Wire        ADP PAYROLL                       $      1,059.92    Payroll


                         TOTAL                              $      5,629.19




 Case 16-11767-CMA               Doc 1896      Filed 10/12/18    Ent. 10/12/18 16:16:58                   Pg. 34 of 52
    Date     Type                       Payable To                Amount          Description
4. DISBURSEMENTS ITEMIZED KEY BANK Credit Card Chargeback 8148 - Closed 4/20/18

    Date     Type                      Payable From               Amount          Description
                                        No Activity


                           TOTAL                             $             -


5. DISBURSEMENTS ITEMIZED KEY BANK Segregated Funds/Tracy Legal Retainer and Sheriff’s Seizure 8247

    Date     Type                       Payable To                Amount          Description
                                        No Activity


                           TOTAL                             $             -


6. DISBURSEMENTS ITEMIZED KEY BANK Retail Outreach 8627 - Closed

    Date     Type                       Payable To                Amount          Description
                                        No Activity

                           TOTAL                             $             -


7. DISBURSEMENTS ITEMIZED KEY BANK Medallic Art 8692 - Closed 4/20/18

    Date     Type                       Payable To                Amount          Description
                                        No Activity


                           TOTAL                             $             -


8. DISBURSEMENTS ITEMIZED KEY BANK Prestige Capital 8775 - Closed 4/20/18

    Date     Type                       Payable To                Amount          Description
                                        No Activity


                           TOTAL                             $             -




Total Disbursements all accounts:                            $      87,983.18




 Case 16-11767-CMA                  Doc 1896     Filed 10/12/18    Ent. 10/12/18 16:16:58       Pg. 35 of 52
                  UST-14 Summary of Disbursements
                            Exhibit 4

Payments on Pre-Petition Unsecured Debt
                                                                                       Date of Court
Payee Name       Nature of Payment               Payment Date     Payment Amount        Approval

NONE




Total                                                            $               -




Payments to Attorneys and Other Professionals
                                                                                       Date of Court
Payee Name       Nature of Payment               Payment Date     Payment Amount        Approval

NONE




Total                                                            $               -




Payments to an officer/director/partner or other insider
                                                                                         Purpose of
Payee Name             Relationship to Debtor    Payment Date     Payment Amount          Payment

NONE




Total                                                            $               -




   Case 16-11767-CMA     Doc 1896      Filed 10/12/18   Ent. 10/12/18 16:16:58       Pg. 36 of 52
                                  UST-15 Statement of Aged Receivables
                                               Exhibit 5

Accounts Receivable Aging
                            Balance at month                     Past due 31-60                  Past due over   Uncollectible
                                  end          Current portion        days      Past due 61-90     90 days         receivables
Pre-petition receivables    $         14,000                                                     $     164,570   $      150,570
Post-petition receivables   $         80,092 $               -                                   $     227,740   $      147,648
TOTALS                      $         94,092 $               -   $         -      $        -     $     392,310   $      298,218



Accounts Receivable Reconciliation
Closing balance from prior month               $                        95,204
New accounts receivable added this month       $                           487
Subtotal                                       $                        95,691
Less accounts receivable collected             $                        (1,599)
Closing balance for current month              $                        94,092             -




           Case 16-11767-CMA               Doc 1896   Filed 10/12/18    Ent. 10/12/18 16:16:58        Pg. 37 of 52
                             UST-16 Statement of Post-Petition Payables
                                          Part A - Taxes
                                            Exhibit 6

Reconciliation of Unpaid Post-Petition Taxes

                                     Unpaid post-petition       Post-petition      Post-petition tax      Unpaid post-petition
                                      taxes from prior       taxes accrued this   payments made this        taxes at end of
Type of Tax                           reporting month              month           reporting month         reporting month
                                                        Federal Taxes
Employee withholding taxes         $                    -     $         201.48    $              201.48   $                  -
FICA/Medicare - Employee           $                    -     $         397.49    $              397.49   $                  -
FICA/Medicare - Employer           $                    -     $         397.50    $              397.50   $                  -
Unemployment                       $                    -     $            0.56   $                0.56   $                  -
                                                          State Taxes

Dept. of Revenue - Sales Tax       $                   -                                                $                  -
Hawaii Sales Excise Tax            $                179.97                                              $               179.97
Modified Business Tax (MOD)        $                400.00                    $                  400.00 $                  -
NV Bond Contribution Tax           $                   -                                                $                  -
NV Yearly Commerce Tax             $                983.16 $           50.00                            $             1,033.16
Dept. of Labor and Industries      $                293.33 $         (280.83) $                   12.50 $                  -
NV/VA Worker's Compensation        $                   -                                                $                  -
Unemployment                       $                   -                                                $                  -
                                                         Other Taxes
Local city/county                  $                   -                                                  $                -
NV Personal property               $                   -                                                  $                -
NV Real property                   $                   -                                                  $                -
WA Personal property               $                   -                                                  $                -
Total Unpaid Post-Petition Taxes                                                                          $           1,213.13



                             UST-16 Statement of Post-Petition Payables
                                          Part A - Taxes

Delinquent Tax Reports and Tax Payments - Post-Petition


Taxing Agency                      Tax Reporting Period      Report Due Date          Payment Due Date         Amount Due




Reason for any delinquent tax reports or tax payments:




    Case 16-11767-CMA              Doc 1896       Filed 10/12/18         Ent. 10/12/18 16:16:58               Pg. 38 of 52
            UST-16 Statement of Post-Petition Payables
                    Part B - Other Payables
                           Exhibit 7

                       Reconciliation of Post-Petition Payable
                                (excluding taxes and professional fees)

        Closing balance form prior month                           $        141,184.15
        New payables added this month                              $         80,382.35
             Subtotal                                              $        221,566.50
        Less payments made this month                              $        (76,748.80)
        Closing balance for this reporting month                   $        144,817.70


        Breakdown of Closing Balance by Age

        Current portion                                            $               -
        Past due 1-30 days                                         $          3,633.55
        Past due 31-60 days                                        $         58,947.07
        Past due 61-90 days                                        $           (870.19)
        Past due over 90 days                                      $         83,107.27
        Total                                                      $        144,817.70



        Reason for payments not made for accounts payable over 30days old:
        Administrative Claim, Royalties




Case 16-11767-CMA      Doc 1896         Filed 10/12/18      Ent. 10/12/18 16:16:58   Pg. 39 of 52
              UST-16 Statement of Post-Petition Payables
                      Part B - Other Payables
                             Exhibit 8

   Delinquent Post-Petition Payables (excluding taxes and professional fees)

   Vendor Name                    Invoice Date        Invoice Amount    Payment Due Date

   Acosta                             Various     $         13,525.21        Various
   Acosta Store                       Various     $          9,985.92        Various
   AirForce                           Various     $         11,057.55        Various
   AT&T                               Various     $          3,325.85        Various
   Atkins Intellectual Property      11/17/2017   $             70.00      12/17/2017
   Bill.com                           Various     $            600.35        Various
   Boy Scouts                         Various     $          6,385.61        Various
   Dept of Army                       Various     $            573.36        Various
   Dept of Navy                       Various     $         11,562.86        Various
   Dynaweave                         12/22/2017   $          3,734.00       1/22/2018
   Elliott Green                      Various     $            180.71        Various
   Emblem Park                       5/23/2017    $          6,102.13       6/23/2017
   FedEx Freight                      Various     $          2,525.94        Various
   Flighline America                  Various     $             27.77        Various
   IAFF                               Various     $            209.19        Various
   Marine Corp Trademark              Various     $          7,058.44        Various
   Michele Conor                      Various     $             19.44        Various
   Monster Technology                 Dec 2017    $            670.00       Jan 2018
   Moreschi Illustrations             Various     $            224.10        Various
   NRA                                Various     $            292.66        Various
   North Jersey Media                 Various     $             77.01        Various
   Pitney Bowes                       Various     $          2,233.07        Various
   Ron Volstad                        Various     $             64.05        Various
   Sky Fiber                         12/1/2017    $            119.00       1/1/2018
   The Beanstalk Group                Various     $          5,327.70        Various
   Unifi                             12/14/2017   $          1,301.92       1/14/2018
   US Navy Memorial                   Various     $            454.34        Various
   USDA                               Various     $            192.83        Various
   Verizon                           11/16/2017   $            714.78      12/16/2017
   WMInvestments                      Various     $             19.44        Various




Case 16-11767-CMA         Doc 1896     Filed 10/12/18    Ent. 10/12/18 16:16:58   Pg. 40 of 52
                                        UST-16 Statement of Post-Petition Payables
                                          Part C - Estimated Professional Fees
                                                        Exhibit 9

                                                            Fess & Expenses from prior     Fees & Expenses added this Total Estimated fees & expenses
Type of Professional               Amount of Retainer                months                         month                       at month end
Debtor's Counsel                   $              -         $                    37,938   $                       -   $                        37,938
Trustee's Fees                     $              -         $                   951,344   $                    10,080 $                       961,424
Trustee's Financial Advisors       $              -         $                 1,095,369   $                     4,809 $                     1,100,178
Trustee's Counsel                  $              -         $                 3,248,026   $                    20,666 $                     3,268,692
Creditors' Committee Counsel       $              -         $                   388,926   $                       150 $                       389,076
Creditors' Committee Other         $              -         $                       -     $                       -   $                           -

Total estimated post-petition professional fees and costs                                                              $                   5,757,308




          Case 16-11767-CMA                  Doc 1896            Filed 10/12/18           Ent. 10/12/18 16:16:58           Pg. 41 of 52
                        UST-17 Other Information
                               Exhibit 10


        5. Personnel Changes
                                                        Full Time       Part Time
        Number of employees at beginning of month                   2            2
        Employees added                                         -
        Employees resigned/terminated                               2               2
        Number of employees at end of month                     -               -

                              Gross Monthly Payroll                     $   5,605.19




Case 16-11767-CMA     Doc 1896      Filed 10/12/18    Ent. 10/12/18 16:16:58        Pg. 42 of 52
                                                UST-17 Other Information
                                                       Exhibit 11

Significant Events and Case Progress September 2018:

The company experienced an operating loss in September of $27,182 compared with an operating profit of $39,063 in August.

The Court authorized the Trustee to sell remaining property of the estate per order of July 10, 2018. NWTM sent miscellaneous collector
numismatic pieces from inventory to a dealer for sale on consignment. Anticipated to receive sale proceeds in October.

ANS and MedalCraft are being billed for NWTM labor for packing and shipping their purchased Dies and have agreed to pay for these
services. Both have paid in full all labor and supplies billed.
Court Approved transferring certain NWTM records to the Department of Justice and the release of other records to Ross Hanson. All of
"Ross Hanson" boxes were removed from the Dayton facility by Ross Hanson. Other records were transferred to a Department of Justice
storage facility.

All Equipment in the Dayton facility has now been sold or disposed of. All remaining inventory has been put in storage in WA to be sold or
otherwise liquidated. Given the nature and amount of the inventory and how the value can be maximized with a sale over time, the trustee
anticipates filing a motion to contract with a prior employee to liquidate the inventory.

Dayton facility is empty and was turned over to the Landlord on September 18th. The original transfer date was anticipated to be September
7th but delays in the removal of chemicals from the facility caused the delay in the transfer date. The Trustee contracted for a Phase I EPA
inspection of the facility as called for under the settlement agreement with the Dayton landlord. The initial inspection was completed in
September. Results of the inspection will be received in October. The Trustee has reached a settlement agreement with the Dayton landlord
and has submitted the agreement to the court for approval

The Company is working on backing up all data and moving it from the servers housed at Greenhouse to a different location in order to
reduce the cost of maintenance of the data.

Reconciliation with NWTM's credit card processing company was completed.

The company has terminated all remaining employees as of 9/30/2018. The Trustee will obtain services necessary to the administration of
the estate on a consulting basis from certain former employees as necessary.
The company is running on a court approved cash budget which is updated daily. All payments are approved by the Trustee before they can
be made. The budget runs through the end of December.
Trustee will continue to liquidate the estate’s assets in Chapter 11 and distribute the liquidation proceeds subject to a court order. The
proceeds will pay administrative claims and secured creditors. The Trustee does not anticipate distributions to the General Unsecured
Creditors.




       Case 16-11767-CMA                 Doc 1896          Filed 10/12/18          Ent. 10/12/18 16:16:58               Pg. 43 of 52
                 KeyBank                                                     Business Banking Statement
                 P.O. Box 93885
                 Cleveland, OH 44101-5885
                                                                                     September 30, 2018
                                                                                             page 1 of 3


                                                                                                    472741018106



     6 31               T     274 00000 R EM AO
     NORTHWEST TERRITORIAL MINT, LLC                                                                     Questions or comments?
     IN TRUST FOR CREDITORS                                                                 Call our Key Business Resource Center
     PO BOX 8329                                                                                  1-888-KEY4BIZ (1-888-539-4249)
     BONNEY LAKE WA 98391-0101




                                      Enroll in Online Banking today at Key.com.
             Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking          472741018106
 NORTHWEST TERRITORIAL MINT, LLC
                                                                Beginning balance 8-31-18                          $1,024,945.69
 IN TRUST FOR CREDITORS
                                                                6 Additions                                           +15,838.35
                                                                30 Subtractions                                       -82,228.99
                                                                Net fees and charges                                     -125.00
                                                                Ending balance 9-30-18                              $958,430.05




Additions
              Deposits Date         Serial #        Source
                       9-10                         Direct Deposit, Amzne0Ojtgl3 Marketplac                              $140.62
                       9-10                         Deposit Branch 0154 Washington                                     11,541.97
                       9-12                         Deposit Branch 0154 Washington                                        450.00
                       9-14                         Deposit Branch 0154 Washington                                      1,750.00
                       9-17                         United Rentals Carson City NV USA                                     497.51
                       9-17                         Deposit Branch 0154 Washington                                      1,458.25
                                                    Total additions                                                   $15,838.35

Subtractions
Paper Checks                * check missing from sequence


 Check          Date              Amount       Check            Date         Amount         Check          Date            Amount
  11202         9-14             $1,050.00      11204           9-13           125.00       11208         9-24              91.80
  11203         9-17              1,050.00     *11207           9-18           369.91       11209         9-24           3,960.00
                                                                                   Paper Checks Paid                    $6,646.71

            Withdrawals Date        Serial #         Location
                        9-4                          Fedex 782580203 Memphis     TN USA                                    $19.30
                        9-4         15568            Wire Withdrawal Clean Managment 7136                               42,670.00


472741018106 - 04731
5412
          Case 16-11767-CMA             Doc 1896        Filed 10/12/18     Ent. 10/12/18 16:16:58           Pg. 44 of 52
                                                                     Business Banking Statement
                                                                             September 30, 2018
                                                                                     page 2 of 3



                                                                                           472741018106



Subtractions
(con't)

           Withdrawals Date      Serial #       Location
                       9-4                      Direct Withdrawal, Authnet Gateway Billing                         25.20
                       9-4                      Direct Withdrawal, Authnet Gateway Billing                         79.95
                       9-5       13058          Wire Withdrawal Robert and Conni 4539                           5,500.00
                       9-5                      Worldpay        Mthly Chgs06508925 090218                         120.15
                       9-5                      Worldpay        Mthly Chgslk589272 090218                         127.15
                       9-5                      Internet Trf To DDA 0000472741018130 4731                       4,545.27
                       9-11                     Bill Pay:Steve Barnard     N/A 1Bpcv955                         3,200.00
                       9-12                     Direct Withdrawal, Endicia      Endiciapmt                         34.95
                       9-14                     United Rentals Carson City NV USA                                 770.72
                       9-14                     Direct Withdrawal, Adp Payroll Feesadp - Fees                     192.95
                       9-17                     Bill Pay:Southwest Gas Corp 241-10 Rbdce9R7                        68.15
                       9-17                     Bill Pay:Lyon County Utilit 130050 2Bdce9R7                       182.97
                       9-17                     Bill Pay:Lyon County Utilit 130040 Fbdce9R7                       564.38
                       9-17                     Bill Pay:Threshold Communic 201304 4Bdce9R7                     4,065.48
                       9-17                     Bill Pay:Greenhouse Data N/A 3Bdce9R7                           6,377.22
                       9-19                     Bill Pay:Annette Trunkett N/A 4B8Cg9Gi                             80.00
                       9-19                     Internet Trf To DDA 0000472741018130 4731                       1,059.92
                       9-24                     Bill Pay:Matson Charlton Su Northw 9Blcl9Lj                     1,023.00
                       9-26                     Bill Pay:Paul Wagner       N/A Ibyc79Rk                         1,200.00
                       9-26                     Bill Pay:Steve Barnard     N/A Jbyc79Rk                         3,280.00
                       9-28                     Direct Withdrawal, Adp Payroll Feesadp - Fees                      76.03
                       9-28                     Direct Withdrawal, Adp Payroll Feesadp - Fees                     319.49
                                                Total subtractions                                            $82,228.99



Fees and
charges        Date                                                             Quantity        Unit Charge
               9-12-18        Aug Keynav Wire Package Fee                           1                 0.00        $0.00
               9-12-18        Aug Keycapture Small Bus Package                      1                 0.00         0.00
               9-12-18        Aug Keynav Online Access                              1                15.00       -15.00
               9-12-18        Aug Keynav In/Out Wire Rpt                            1                 0.00         0.00
               9-12-18        Aug Keynav Wire Maintenance                           1                20.00       -20.00
               9-12-18        Aug Keynav Domestic Nonrepeat                         4                15.00       -60.00
               9-12-18        Aug Rdc Monthly Fee                                   1                30.00       -30.00
               9-12-18        Aug Keynav Analysis Statement                         1                 0.00         0.00
               9-12-18        Aug Keynav Corp Banking Statement                     1                 0.00         0.00
                                                Fees and charges assessed this period                          -$125.00




472741018106 - 04731
5412
          Case 16-11767-CMA          Doc 1896    Filed 10/12/18    Ent. 10/12/18 16:16:58           Pg. 45 of 52
                                                                                                                   page 3 of 3
                CUSTOMER ACCOUNT DISCLOSURES
The following disclosures apply only to accounts covered by the Federal Truth-in-Lending
Act or the Federal Electronic Funds Transfer Act, as amended, or similar state laws.
IN CASE OF ERROR OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS:
Call us at the phone number indicated on the first page of this statement, OR write us at                         BALANCING YOUR ACCOUNT
the address listed below*, as soon as you can, if you think your statement or receipt is
wrong or if you need more information about a transfer listed on the statement or receipt.
We must hear from you no later than sixty (60) days after we sent you the FIRST statement
                                                                                                 Please examine your statement and paid check information
on which the problem or error appeared.                                                          upon receipt. Erasures, alterations or irregularities should be
      * KeyBank
                                                                                                 reported promptly in accordance with your account agreement.
      Customer Disputes                                                                          The suggested steps below will help you balance your account.
      NY-31-17-0128
      17 Corporate Woods Blvd
      Albany, NY 12211                                                                                                   INSTRUCTIONS
            Tell us your name and Account number;
                                                                                                 Œ   Verify and check off in your check register each deposit,
            Describe the error or transfer that you are unsure about, and explain as                 check or other transaction shown on this statement.
            clearly as you can why you believe it is an error or why you need more
            information;                                                                             Enter into your check register and SUBTRACT:
            Tell us the dollar amount of the suspected error.
                                                                                                     Ÿ Checks or other deductions shown on our statement that
If you tell us orally, we may require that you send us your complaint or question in writing           you have not already entered.
within ten (10) business days.
                                                                                                     Ÿ The “Service charges”, if any, shown on your statement.
We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will recredit your account for the amount you
think is in error, so that you will have use of the money during the time it takes us to             Enter into your check register and ADD:
complete our investigation.
                                                                                                     Ÿ Deposits or other credits shown on your statement that
                  COMMON ELECTRONIC TRANSACTION DESCRIPTIONS:                                          you have not already entered.
        XFER TO SAV          -   Transfer to Savings Account                                         Ÿ The “Interest earned” shown on your statement, if any.
        XFER FROM SAV        -   Transfer from Savings Account
        XFER TO CKG          -   Transfer to Checking Account
        XFER FROM CKG        -   Transfer from Checking Account                                      List from your check             List any deposits from
        PMT TO CR CARD       -   Payment to Credit Card
        ADV CR CARD          -   Advance from Credit Card                                            register any checks or           your check register that
Preauthorized Credits: If you have arranged to have direct deposits made to your                     other deductions that            are not shown on your
Account at least once every sixty (60) days from the same person or company, you can                 are not shown on your            statement.
call us at the number indicated on the reverse side to find out whether or not the deposit
has been made.                                                                                       statement.
                      IMPORTANT LINE OF CREDIT INFORMATION                                         Check #         Amount            Date          Amount
What To Do If You Think You Find A Mistake on Your Statement: If you think there is                or Date
an error on your statement, write us at: KeyBank N.A., P.O Box 93885, Cleveland, OH
44101- 4825.
In your letter, give us the following information:
            Account Information : Your name and account number.
            Dollar Amount : The dollar amount of the suspected error.
            Description of the Problem : If you think there is an error on your bill, describe
            what you believe is wrong and why you believe it was a mistake.                                                      TOTAL è $
You must contact us within 60 days after the error appeared on your statement. You must
notify us of any potential errors in writing. You may call us, but if you do we are not
required to investigate any potential errors and you may have to pay the amount in
question.                                                                                                                        ‘    Enter ending balance
While we investigate whether or not there has been an error, the following are true:                                                  shown on your
           We cannot try to collect the amount in question, or report you as delinquent on                                            statement.
           that amount.
           The charge in question may remain on your statement, and we may continue to
           charge you interest on that amount. But, if we determine that we made a                                               $
           mistake, you will not have to pay the amount in question or any interest or
           other fees related to that amount.
           While you do not have to pay the amount in question, you are responsible for
           the remainder of your balance.
           We can apply any unpaid amount against your credit limit.
                                                                                                                                 ’    Add 5 and 6 and enter
                                                                                                                                      total here.
Expl anation of Finance Charge: Your Finance Charge attributable to interest
(hereinafter referred to as interest) is computed using the Average Daily Balance method.
                                                                                                                                 $
Average Dail y Bal ance method (Bal ance Subject to Interest Rate): Your interest is
computed on all purchases and cash advances (collectively “advances”) from the date
each advance is posted until we receive payment in full (there is no grace period). We
figure the interest on your line of credit by multiplying the daily periodic rate by the                                         “    Enter total from 4.
“Average Daily Balance” of your line of credit (including current transactions) and
multiplying by the number of days in the billing cycle. To get the Average Daily Balance                                         $
we take the beginning balance of your line of credit each day, add any new advances or
debits, and subtract any payments and credits, any non-financed fees and unpaid interest.
This gives us the daily balance. Then we add up all of your daily balances in the billing
cycle and divide this total by the number of days in the billing cycle to get your Average
Daily Balance.                                                                                                                   ”    Subtract 8 from 7 and
CREDIT INFORMATION: If you believe we have reported inaccurate information about
                                                                                                                                      enter difference here.
your account to a credit reporting agency, you may contact the credit reporting agency or
write to us at:                                                                                                                  $
Key Credit Research Department
P.O. Box 94518
Cleveland, Ohio 44101-4518                                                                                                       This amount should agree with
                                                                                                 TOTAL è      $                  your check register balance.
Please include your account number, a copy of your credit report reflecting the inaccurate
information, name, address, city, state, and zip code, and an explanation of why you
believe the information is inaccurate.

  472741018106
          Case- 04731
                16-11767-CMA                             Doc 1896             Filed 10/12/18           Ent. 10/12/18 16:16:58         Pg. 46 of 52
  5412
                 KeyBank                                                 Business Banking Statement
                 P.O. Box 93885
                 Cleveland, OH 44101-5885
                                                                                 September 30, 2018
                                                                                         page 1 of 2


                                                                                              472741018122



         31               T    274 00000 R EM AO
     NORTHWEST TERRITORIAL MINT, LLC                                                                 Questions or comments?
     "PROCEEDS FROM TEXAS SALE"                                                         Call our Key Business Resource Center
     PO BOX 8329                                                                              1-888-KEY4BIZ (1-888-539-4249)
     BONNEY LAKE WA 98391-0101




                                       Enroll in Online Banking today at Key.com.
              Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking         472741018122
 NORTHWEST TERRITORIAL MINT, LLC
                                                            Beginning balance 8-31-18                         $1,777,296.73
 "PROCEEDS FROM TEXAS SALE"
                                                            1 Addition                                            +6,138.10
                                                            Ending balance 9-30-18                            $1,783,434.83




Additions
              Deposits Date        Serial #        Source
                       9-14        13795           Wire Deposit General Refining 7440                               $6,138.10
                                                   Total additions                                                  $6,138.10




472741018122 - 04731
5414
        Case 16-11767-CMA              Doc 1896      Filed 10/12/18    Ent. 10/12/18 16:16:58         Pg. 47 of 52
                                                                                                                   page 2 of 2
                CUSTOMER ACCOUNT DISCLOSURES
The following disclosures apply only to accounts covered by the Federal Truth-in-Lending
Act or the Federal Electronic Funds Transfer Act, as amended, or similar state laws.
IN CASE OF ERROR OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS:
Call us at the phone number indicated on the first page of this statement, OR write us at                         BALANCING YOUR ACCOUNT
the address listed below*, as soon as you can, if you think your statement or receipt is
wrong or if you need more information about a transfer listed on the statement or receipt.
We must hear from you no later than sixty (60) days after we sent you the FIRST statement
                                                                                                 Please examine your statement and paid check information
on which the problem or error appeared.                                                          upon receipt. Erasures, alterations or irregularities should be
      * KeyBank
                                                                                                 reported promptly in accordance with your account agreement.
      Customer Disputes                                                                          The suggested steps below will help you balance your account.
      NY-31-17-0128
      17 Corporate Woods Blvd
      Albany, NY 12211                                                                                                   INSTRUCTIONS
            Tell us your name and Account number;
                                                                                                 Œ   Verify and check off in your check register each deposit,
            Describe the error or transfer that you are unsure about, and explain as                 check or other transaction shown on this statement.
            clearly as you can why you believe it is an error or why you need more
            information;                                                                             Enter into your check register and SUBTRACT:
            Tell us the dollar amount of the suspected error.
                                                                                                     Ÿ Checks or other deductions shown on our statement that
If you tell us orally, we may require that you send us your complaint or question in writing           you have not already entered.
within ten (10) business days.
                                                                                                     Ÿ The “Service charges”, if any, shown on your statement.
We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will recredit your account for the amount you
think is in error, so that you will have use of the money during the time it takes us to             Enter into your check register and ADD:
complete our investigation.
                                                                                                     Ÿ Deposits or other credits shown on your statement that
                  COMMON ELECTRONIC TRANSACTION DESCRIPTIONS:                                          you have not already entered.
        XFER TO SAV          -   Transfer to Savings Account                                         Ÿ The “Interest earned” shown on your statement, if any.
        XFER FROM SAV        -   Transfer from Savings Account
        XFER TO CKG          -   Transfer to Checking Account
        XFER FROM CKG        -   Transfer from Checking Account                                      List from your check             List any deposits from
        PMT TO CR CARD       -   Payment to Credit Card
        ADV CR CARD          -   Advance from Credit Card                                            register any checks or           your check register that
Preauthorized Credits: If you have arranged to have direct deposits made to your                     other deductions that            are not shown on your
Account at least once every sixty (60) days from the same person or company, you can                 are not shown on your            statement.
call us at the number indicated on the reverse side to find out whether or not the deposit
has been made.                                                                                       statement.
                      IMPORTANT LINE OF CREDIT INFORMATION                                         Check #         Amount            Date          Amount
What To Do If You Think You Find A Mistake on Your Statement: If you think there is                or Date
an error on your statement, write us at: KeyBank N.A., P.O Box 93885, Cleveland, OH
44101- 4825.
In your letter, give us the following information:
            Account Information : Your name and account number.
            Dollar Amount : The dollar amount of the suspected error.
            Description of the Problem : If you think there is an error on your bill, describe
            what you believe is wrong and why you believe it was a mistake.                                                      TOTAL è $
You must contact us within 60 days after the error appeared on your statement. You must
notify us of any potential errors in writing. You may call us, but if you do we are not
required to investigate any potential errors and you may have to pay the amount in
question.                                                                                                                        ‘    Enter ending balance
While we investigate whether or not there has been an error, the following are true:                                                  shown on your
           We cannot try to collect the amount in question, or report you as delinquent on                                            statement.
           that amount.
           The charge in question may remain on your statement, and we may continue to
           charge you interest on that amount. But, if we determine that we made a                                               $
           mistake, you will not have to pay the amount in question or any interest or
           other fees related to that amount.
           While you do not have to pay the amount in question, you are responsible for
           the remainder of your balance.
           We can apply any unpaid amount against your credit limit.
                                                                                                                                 ’    Add 5 and 6 and enter
                                                                                                                                      total here.
Expl anation of Finance Charge: Your Finance Charge attributable to interest
(hereinafter referred to as interest) is computed using the Average Daily Balance method.
                                                                                                                                 $
Average Dail y Bal ance method (Bal ance Subject to Interest Rate): Your interest is
computed on all purchases and cash advances (collectively “advances”) from the date
each advance is posted until we receive payment in full (there is no grace period). We
figure the interest on your line of credit by multiplying the daily periodic rate by the                                         “    Enter total from 4.
“Average Daily Balance” of your line of credit (including current transactions) and
multiplying by the number of days in the billing cycle. To get the Average Daily Balance                                         $
we take the beginning balance of your line of credit each day, add any new advances or
debits, and subtract any payments and credits, any non-financed fees and unpaid interest.
This gives us the daily balance. Then we add up all of your daily balances in the billing
cycle and divide this total by the number of days in the billing cycle to get your Average
Daily Balance.                                                                                                                   ”    Subtract 8 from 7 and
CREDIT INFORMATION: If you believe we have reported inaccurate information about
                                                                                                                                      enter difference here.
your account to a credit reporting agency, you may contact the credit reporting agency or
write to us at:                                                                                                                  $
Key Credit Research Department
P.O. Box 94518
Cleveland, Ohio 44101-4518                                                                                                       This amount should agree with
                                                                                                 TOTAL è      $                  your check register balance.
Please include your account number, a copy of your credit report reflecting the inaccurate
information, name, address, city, state, and zip code, and an explanation of why you
believe the information is inaccurate.

  472741018122
          Case- 04731
                16-11767-CMA                             Doc 1896             Filed 10/12/18           Ent. 10/12/18 16:16:58         Pg. 48 of 52
  5414
                 KeyBank                                                   Business Banking Statement
                 P.O. Box 93885
                 Cleveland, OH 44101-5885
                                                                                   September 30, 2018
                                                                                           page 1 of 2


                                                                                                 472741018130



         31                T   274 00000 R EM AO
     NORTHWEST TERRITORIAL MINT, LLC                                                                   Questions or comments?
     PAYROLL ACCOUNT                                                                      Call our Key Business Resource Center
     PO BOX 8329                                                                                1-888-KEY4BIZ (1-888-539-4249)
     BONNEY LAKE WA 98391-0101




                                       Enroll in Online Banking today at Key.com.
              Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking         472741018130
 NORTHWEST TERRITORIAL MINT, LLC
                                                              Beginning balance 8-31-18                             $3,968.56
 PAYROLL ACCOUNT
                                                              2 Additions                                           +5,605.19
                                                              2 Subtractions                                        -5,605.19
                                                              Net fees and charges                                     -24.00
                                                              Ending balance 9-30-18                                $3,944.56




Additions
              Deposits Date        Serial #        Source
                       9-5                         Internet Trf Fr DDA 0000472741018106      4731                     $4,545.27
                       9-19                        Internet Trf Fr DDA 0000472741018106      4731                      1,059.92
                                                   Total additions                                                    $5,605.19

Subtractions

          Withdrawals Date         Serial #        Location
                      9-5          12927           Wire Withdrawal Adp Payroll Depo 3170                              $4,545.27
                      9-19         6945            Wire Withdrawal Adp Payroll Depo 3170                               1,059.92
                                                   Total subtractions                                                 $5,605.19



Fees and
charges          Date                                                                 Quantity       Unit Charge
                 9-13-18       Kn Dmwire Non                                           1                  24.00         -$24.00
                                                   Fees and charges assessed this period                                -$24.00




472741018130 - 04731
5415
        Case 16-11767-CMA              Doc 1896      Filed 10/12/18      Ent. 10/12/18 16:16:58          Pg. 49 of 52
                                                                                                                   page 2 of 2
                CUSTOMER ACCOUNT DISCLOSURES
The following disclosures apply only to accounts covered by the Federal Truth-in-Lending
Act or the Federal Electronic Funds Transfer Act, as amended, or similar state laws.
IN CASE OF ERROR OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS:
Call us at the phone number indicated on the first page of this statement, OR write us at                         BALANCING YOUR ACCOUNT
the address listed below*, as soon as you can, if you think your statement or receipt is
wrong or if you need more information about a transfer listed on the statement or receipt.
We must hear from you no later than sixty (60) days after we sent you the FIRST statement
                                                                                                 Please examine your statement and paid check information
on which the problem or error appeared.                                                          upon receipt. Erasures, alterations or irregularities should be
      * KeyBank
                                                                                                 reported promptly in accordance with your account agreement.
      Customer Disputes                                                                          The suggested steps below will help you balance your account.
      NY-31-17-0128
      17 Corporate Woods Blvd
      Albany, NY 12211                                                                                                   INSTRUCTIONS
            Tell us your name and Account number;
                                                                                                 Œ   Verify and check off in your check register each deposit,
            Describe the error or transfer that you are unsure about, and explain as                 check or other transaction shown on this statement.
            clearly as you can why you believe it is an error or why you need more
            information;                                                                             Enter into your check register and SUBTRACT:
            Tell us the dollar amount of the suspected error.
                                                                                                     Ÿ Checks or other deductions shown on our statement that
If you tell us orally, we may require that you send us your complaint or question in writing           you have not already entered.
within ten (10) business days.
                                                                                                     Ÿ The “Service charges”, if any, shown on your statement.
We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will recredit your account for the amount you
think is in error, so that you will have use of the money during the time it takes us to             Enter into your check register and ADD:
complete our investigation.
                                                                                                     Ÿ Deposits or other credits shown on your statement that
                  COMMON ELECTRONIC TRANSACTION DESCRIPTIONS:                                          you have not already entered.
        XFER TO SAV          -   Transfer to Savings Account                                         Ÿ The “Interest earned” shown on your statement, if any.
        XFER FROM SAV        -   Transfer from Savings Account
        XFER TO CKG          -   Transfer to Checking Account
        XFER FROM CKG        -   Transfer from Checking Account                                      List from your check             List any deposits from
        PMT TO CR CARD       -   Payment to Credit Card
        ADV CR CARD          -   Advance from Credit Card                                            register any checks or           your check register that
Preauthorized Credits: If you have arranged to have direct deposits made to your                     other deductions that            are not shown on your
Account at least once every sixty (60) days from the same person or company, you can                 are not shown on your            statement.
call us at the number indicated on the reverse side to find out whether or not the deposit
has been made.                                                                                       statement.
                      IMPORTANT LINE OF CREDIT INFORMATION                                         Check #         Amount            Date          Amount
What To Do If You Think You Find A Mistake on Your Statement: If you think there is                or Date
an error on your statement, write us at: KeyBank N.A., P.O Box 93885, Cleveland, OH
44101- 4825.
In your letter, give us the following information:
            Account Information : Your name and account number.
            Dollar Amount : The dollar amount of the suspected error.
            Description of the Problem : If you think there is an error on your bill, describe
            what you believe is wrong and why you believe it was a mistake.                                                      TOTAL è $
You must contact us within 60 days after the error appeared on your statement. You must
notify us of any potential errors in writing. You may call us, but if you do we are not
required to investigate any potential errors and you may have to pay the amount in
question.                                                                                                                        ‘    Enter ending balance
While we investigate whether or not there has been an error, the following are true:                                                  shown on your
           We cannot try to collect the amount in question, or report you as delinquent on                                            statement.
           that amount.
           The charge in question may remain on your statement, and we may continue to
           charge you interest on that amount. But, if we determine that we made a                                               $
           mistake, you will not have to pay the amount in question or any interest or
           other fees related to that amount.
           While you do not have to pay the amount in question, you are responsible for
           the remainder of your balance.
           We can apply any unpaid amount against your credit limit.
                                                                                                                                 ’    Add 5 and 6 and enter
                                                                                                                                      total here.
Expl anation of Finance Charge: Your Finance Charge attributable to interest
(hereinafter referred to as interest) is computed using the Average Daily Balance method.
                                                                                                                                 $
Average Dail y Bal ance method (Bal ance Subject to Interest Rate): Your interest is
computed on all purchases and cash advances (collectively “advances”) from the date
each advance is posted until we receive payment in full (there is no grace period). We
figure the interest on your line of credit by multiplying the daily periodic rate by the                                         “    Enter total from 4.
“Average Daily Balance” of your line of credit (including current transactions) and
multiplying by the number of days in the billing cycle. To get the Average Daily Balance                                         $
we take the beginning balance of your line of credit each day, add any new advances or
debits, and subtract any payments and credits, any non-financed fees and unpaid interest.
This gives us the daily balance. Then we add up all of your daily balances in the billing
cycle and divide this total by the number of days in the billing cycle to get your Average
Daily Balance.                                                                                                                   ”    Subtract 8 from 7 and
CREDIT INFORMATION: If you believe we have reported inaccurate information about
                                                                                                                                      enter difference here.
your account to a credit reporting agency, you may contact the credit reporting agency or
write to us at:                                                                                                                  $
Key Credit Research Department
P.O. Box 94518
Cleveland, Ohio 44101-4518                                                                                                       This amount should agree with
                                                                                                 TOTAL è      $                  your check register balance.
Please include your account number, a copy of your credit report reflecting the inaccurate
information, name, address, city, state, and zip code, and an explanation of why you
believe the information is inaccurate.

  472741018130
          Case- 04731
                16-11767-CMA                             Doc 1896             Filed 10/12/18           Ent. 10/12/18 16:16:58         Pg. 50 of 52
  5415
                 KeyBank                                               Business Banking Statement
                 P.O. Box 93885
                 Cleveland, OH 44101-5885
                                                                               September 30, 2018
                                                                                       page 1 of 2


                                                                                            472741018247



         31               T    274 00000 R EM AO
     NORTHWEST TERRITORIAL MINT, LLC                                                               Questions or comments?
     FBO KING COUNTY SHERIFF                                                          Call our Key Business Resource Center
     PO BOX 8329                                                                            1-888-KEY4BIZ (1-888-539-4249)
     BONNEY LAKE WA 98391-0101




                                       Enroll in Online Banking today at Key.com.
              Access your available accounts, transfer funds and view your transactions right from your PC.




 Key Business Reward Checking         472741018247
 NORTHWEST TERRITORIAL MINT, LLC
                                                          Beginning balance 8-31-18                              $6,534.00
 FBO KING COUNTY SHERIFF
                                                          Ending balance 9-30-18                                 $6,534.00




472741018247 - 04731
5420
        Case 16-11767-CMA              Doc 1896      Filed 10/12/18   Ent. 10/12/18 16:16:58        Pg. 51 of 52
                                                                                                                   page 2 of 2
                CUSTOMER ACCOUNT DISCLOSURES
The following disclosures apply only to accounts covered by the Federal Truth-in-Lending
Act or the Federal Electronic Funds Transfer Act, as amended, or similar state laws.
IN CASE OF ERROR OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS:
Call us at the phone number indicated on the first page of this statement, OR write us at                         BALANCING YOUR ACCOUNT
the address listed below*, as soon as you can, if you think your statement or receipt is
wrong or if you need more information about a transfer listed on the statement or receipt.
We must hear from you no later than sixty (60) days after we sent you the FIRST statement
                                                                                                 Please examine your statement and paid check information
on which the problem or error appeared.                                                          upon receipt. Erasures, alterations or irregularities should be
      * KeyBank
                                                                                                 reported promptly in accordance with your account agreement.
      Customer Disputes                                                                          The suggested steps below will help you balance your account.
      NY-31-17-0128
      17 Corporate Woods Blvd
      Albany, NY 12211                                                                                                   INSTRUCTIONS
            Tell us your name and Account number;
                                                                                                 Œ   Verify and check off in your check register each deposit,
            Describe the error or transfer that you are unsure about, and explain as                 check or other transaction shown on this statement.
            clearly as you can why you believe it is an error or why you need more
            information;                                                                             Enter into your check register and SUBTRACT:
            Tell us the dollar amount of the suspected error.
                                                                                                     Ÿ Checks or other deductions shown on our statement that
If you tell us orally, we may require that you send us your complaint or question in writing           you have not already entered.
within ten (10) business days.
                                                                                                     Ÿ The “Service charges”, if any, shown on your statement.
We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will recredit your account for the amount you
think is in error, so that you will have use of the money during the time it takes us to             Enter into your check register and ADD:
complete our investigation.
                                                                                                     Ÿ Deposits or other credits shown on your statement that
                  COMMON ELECTRONIC TRANSACTION DESCRIPTIONS:                                          you have not already entered.
        XFER TO SAV          -   Transfer to Savings Account                                         Ÿ The “Interest earned” shown on your statement, if any.
        XFER FROM SAV        -   Transfer from Savings Account
        XFER TO CKG          -   Transfer to Checking Account
        XFER FROM CKG        -   Transfer from Checking Account                                      List from your check             List any deposits from
        PMT TO CR CARD       -   Payment to Credit Card
        ADV CR CARD          -   Advance from Credit Card                                            register any checks or           your check register that
Preauthorized Credits: If you have arranged to have direct deposits made to your                     other deductions that            are not shown on your
Account at least once every sixty (60) days from the same person or company, you can                 are not shown on your            statement.
call us at the number indicated on the reverse side to find out whether or not the deposit
has been made.                                                                                       statement.
                      IMPORTANT LINE OF CREDIT INFORMATION                                         Check #         Amount            Date          Amount
What To Do If You Think You Find A Mistake on Your Statement: If you think there is                or Date
an error on your statement, write us at: KeyBank N.A., P.O Box 93885, Cleveland, OH
44101- 4825.
In your letter, give us the following information:
            Account Information : Your name and account number.
            Dollar Amount : The dollar amount of the suspected error.
            Description of the Problem : If you think there is an error on your bill, describe
            what you believe is wrong and why you believe it was a mistake.                                                      TOTAL è $
You must contact us within 60 days after the error appeared on your statement. You must
notify us of any potential errors in writing. You may call us, but if you do we are not
required to investigate any potential errors and you may have to pay the amount in
question.                                                                                                                        ‘    Enter ending balance
While we investigate whether or not there has been an error, the following are true:                                                  shown on your
           We cannot try to collect the amount in question, or report you as delinquent on                                            statement.
           that amount.
           The charge in question may remain on your statement, and we may continue to
           charge you interest on that amount. But, if we determine that we made a                                               $
           mistake, you will not have to pay the amount in question or any interest or
           other fees related to that amount.
           While you do not have to pay the amount in question, you are responsible for
           the remainder of your balance.
           We can apply any unpaid amount against your credit limit.
                                                                                                                                 ’    Add 5 and 6 and enter
                                                                                                                                      total here.
Expl anation of Finance Charge: Your Finance Charge attributable to interest
(hereinafter referred to as interest) is computed using the Average Daily Balance method.
                                                                                                                                 $
Average Dail y Bal ance method (Bal ance Subject to Interest Rate): Your interest is
computed on all purchases and cash advances (collectively “advances”) from the date
each advance is posted until we receive payment in full (there is no grace period). We
figure the interest on your line of credit by multiplying the daily periodic rate by the                                         “    Enter total from 4.
“Average Daily Balance” of your line of credit (including current transactions) and
multiplying by the number of days in the billing cycle. To get the Average Daily Balance                                         $
we take the beginning balance of your line of credit each day, add any new advances or
debits, and subtract any payments and credits, any non-financed fees and unpaid interest.
This gives us the daily balance. Then we add up all of your daily balances in the billing
cycle and divide this total by the number of days in the billing cycle to get your Average
Daily Balance.                                                                                                                   ”    Subtract 8 from 7 and
CREDIT INFORMATION: If you believe we have reported inaccurate information about
                                                                                                                                      enter difference here.
your account to a credit reporting agency, you may contact the credit reporting agency or
write to us at:                                                                                                                  $
Key Credit Research Department
P.O. Box 94518
Cleveland, Ohio 44101-4518                                                                                                       This amount should agree with
                                                                                                 TOTAL è      $                  your check register balance.
Please include your account number, a copy of your credit report reflecting the inaccurate
information, name, address, city, state, and zip code, and an explanation of why you
believe the information is inaccurate.

  472741018247
          Case- 04731
                16-11767-CMA                             Doc 1896             Filed 10/12/18           Ent. 10/12/18 16:16:58         Pg. 52 of 52
  5420
